Exhibit 10.1

EXECUTION VERSION

RESTRUCTURING SUPPORT AGREEMENT

This Restructuring Support Agreement (including all exhibits, annexes or
supplements hereto, as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof, this “Agreement”), dated as of
September 14, 2020, is entered into by and among (i) Lonestar Resources US Inc.
(“Parent”), (ii) Lonestar Resources America Inc. (“Lonestar”), (iii) each other
direct and indirect wholly-owned, domestic subsidiary of Parent party hereto
(each a “Lonestar Subsidiary” and, collectively with Parent and Lonestar, the
“Company” and each, a “Company Party”), (iv) the RBL Agent (as defined below),
in its capacity as such, (v) the RBL Lenders (as defined below) party hereto
(the “Consenting RBL Lenders”), (vi) the Noteholders (as defined below) party
hereto (the “Consenting Noteholders” and, together with the Consenting RBL
Lenders, the “Consenting Creditors”) and (vii) each transferee that becomes a
Permitted Transferee (as defined below) or Affiliate Transferee (as defined
below) in accordance with Section 10. Each of the foregoing are referred to
herein individually as a “Party”, and collectively as the “Parties.”

RECITALS

WHEREAS, reference is made to that certain Credit Agreement, dated as of
July 28, 2015 (as amended, modified, or supplemented from time to time, the “RBL
Credit Agreement”), by and among Lonestar, as borrower, Citibank, N.A., as
administrative agent (in such capacity, the “RBL Agent”), the lenders party
thereto from time to time (the “RBL Lenders”) and the other parties thereto. As
of the date hereof, the aggregate principal amount outstanding under the RBL
Credit Agreement is $285,000,000, and the Consenting RBL Lenders, in the
aggregate, hold not less than 100% of the aggregate principal amount outstanding
under the RBL Credit Agreement;

WHEREAS, reference is made to that certain Indenture, dated as of January 4,
2018 (as amended, modified, or supplemented from time to time), by and among
Lonestar, as issuer, each of the guarantors party thereto from time to time, UMB
Bank, N.A., as trustee (in such capacity, together with any successor trustee,
the “Notes Trustee”), governing the issuance of the 11.250% Senior Notes due
2023 (the “Notes” and the indenture governing the Notes, the “Indenture” and the
holders of the Notes, the “Noteholders”). Any and all claims and obligations
arising under or in connection with the Indenture are defined herein as the
“Notes Claims.” As of the date hereof, the aggregate principal amount
outstanding under the Notes is $250,000,000, and the Consenting Noteholders, in
the aggregate, hold not less than 67.1% of the aggregate principal amount of the
outstanding Notes;

WHEREAS, the Parties have engaged in good faith, arm’s length negotiations
regarding the principal terms of a prepackaged chapter 11 plan of reorganization
through which the Company will seek to restructure its debt obligations and
capital structure and recapitalize the Company in accordance with and subject to
the terms and conditions set forth herein and in the plan term sheet attached
hereto as Exhibit A (including any exhibits, supplements and schedules attached
thereto, as such plan term sheet may be amended, modified, or supplemented from
time



--------------------------------------------------------------------------------

to time in accordance with the terms hereof, the “Plan Term Sheet”)1 and
incorporated herein pursuant to Section 32 of this Agreement. The restructuring
contemplated herein and by the Plan Term Sheet is referred to in this Agreement
as the “Transaction”; and

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the Transaction on the terms and conditions set forth
herein and in the Plan Term Sheet;

NOW, THEREFORE, in consideration of the promises, covenants, and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, agree as follows:

1.    The Transaction

Subject to the terms and conditions of this Agreement, the Plan Term Sheet and
the other exhibits attached hereto and thereto, the Parties agree as follows for
the period, with respect to each Party, commencing on the Agreement Effective
Date (as defined below) (or, in the case of any Consenting Creditor that becomes
a party hereto after the Agreement Effective Date, the date as of which such
Consenting Creditor becomes a party hereto by executing a joinder in accordance
with the terms hereof) and ending on the date on which this Agreement is
terminated in accordance with Section 6 below, as to such Party (the “Support
Period”):

a.    Generally. Each of the Parties will act in good faith and use commercially
reasonable efforts to cause to occur and cooperate in the prompt consummation of
the Transaction on terms and conditions consistent in all respects with the Plan
Term Sheet and this Agreement. The agreements, representations, warranties,
covenants, and obligations of the Company under or in connection with this
Agreement are joint and several in all respects, but the agreements,
representations, warranties, covenants, and obligations of the Consenting
Creditors under or in connection with this Agreement are several and not joint
in all respects. Any breach or violation of this Agreement by a Consenting
Creditor shall not result in liability for any other Party.

b.    Form of Transaction. The Transaction shall be implemented through jointly
administered voluntary prepackaged cases to be commenced by the Company (the
“Chapter 11 Cases”) under chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101-1532 (as amended, the “Bankruptcy Code”) in the United States
Bankruptcy Court for the Southern District of Texas, Houston Division (the
“Bankruptcy Court”), on or before September 30, 2020 (the “Outside Petition
Date”). The Company shall pursue confirmation of a chapter 11 plan of
reorganization that is consistent in all respects with the terms and conditions
of this Agreement and the Plan Term Sheet (such chapter 11 plan of
reorganization, including any exhibits, supplements and schedules attached
thereto, as the same may be amended, modified or supplemented from time to time
in accordance with the terms hereof, the “Plan”).

 

1 

Capitalized terms used but not otherwise defined herein are defined in
accordance with the Plan Term Sheet, which is expressly made part of this
Agreement and incorporated herein by reference.

 

2



--------------------------------------------------------------------------------

2.    Agreement Effective Date

This Agreement shall become effective on the date and time that completed
signature pages to this Agreement have been executed and delivered by (a) the
Company Parties, (b) RBL Lenders holding at least 66 2/3% of the aggregate
principal amount outstanding under the RBL Credit Agreement (the “Super-Majority
RBL Lenders”), and (c) Noteholders holding at least 66 2/3% of the aggregate
principal amount outstanding under the Notes (the “Super-Majority Noteholders”)
(such date, the “Agreement Effective Date”). The terms and provisions of this
Agreement, and the rights, agreements, covenants, and the obligations of the
Parties hereunder, shall not become effective or binding until the occurrence of
the Agreement Effective Date.

3.    All Parties: Implementation of the Transaction

Subject to the terms and conditions of this Agreement and the exhibits attached
hereto, each Party hereby covenants and agrees, for the duration of the Support
Period:

a.    to negotiate in good faith the definitive documents implementing,
achieving or relating to the Transaction or described in or contemplated by this
Agreement or the Plan Term Sheet and all related agreements, documents,
exhibits, annexes and schedules thereto (collectively, such definitive
documents, the “Definitive Documents”), including, but not limited to, the Plan
(including the plan supplement and all documents, annexes, schedules, exhibits,
amendments, modifications or supplements thereto, or other documents contained
therein, including any schedules of rejected contracts), any documentation
necessary or appropriate to effectuate the Facilities, any documentation
necessary or appropriate to effectuate the issuance of the New Warrants, the new
corporate governance documents of the Reorganized Parent (including the bylaws
and certificates of incorporation or similar documents, among other governance
documents), any new employment contracts with the Reorganized Parent, the
disclosure statement used to solicit votes on the Plan (the “Disclosure
Statement”) and any other materials used to solicit votes on the Plan, any
motion seeking approval of the Disclosure Statement and Plan, the order of the
Bankruptcy Court approving the Disclosure Statement and confirming the Plan (the
“Combined Disclosure Statement and Confirmation Order”), any pleading in support
of entry of the Combined Disclosure Statement and Confirmation Order, any “first
day” or “second day” pleadings and any other motions, orders and related
documents to be filed by the Company in connection with the Chapter 11 Cases,
each of which shall be (i) consistent with this Agreement and the Plan Term
Sheet and (ii) otherwise in form and substance reasonably acceptable to the
Company, the Consenting RBL Lenders holding more than 50% of the aggregate
principal amount outstanding under the RBL Credit Agreement held by the
Consenting RBL Lenders (the “Required Consenting RBL Lenders”), and the
Consenting Noteholders holding more than 50% of the aggregate principal amount
of outstanding Notes held by the Consenting Noteholders (the “Required
Consenting Noteholders”), except as otherwise expressly set forth in the Plan
Term Sheet;

b.    to promptly execute and deliver (to the extent they are a party thereto)
and otherwise use commercially reasonable efforts to support the prompt
consummation of the transactions contemplated by the Definitive Documents, once
finalized; and

 

3



--------------------------------------------------------------------------------

c.    not object to, delay, impede, commence any proceeding, or take any other
action to interfere, directly or indirectly, in any material respect with the
prompt consummation of the Transaction (or instruct, direct, encourage or
support any person or entity to do any of the foregoing).

4.    Support of the Transaction

a.    Consenting Creditors’ Support. Subject to the terms and conditions of this
Agreement and the exhibits attached hereto, each Consenting Creditor agrees that
for the duration of the Support Period it will:

(i)    give any notice, order, instruction, or direction to the RBL Agent or
Notes Trustee, as applicable, reasonably necessary to give effect to the
Transaction (provided that the Consenting Noteholders shall not be required to
provide the Notes Trustee with any indemnity or incur any expense or liability
in connection with any such notice, order, instruction or direction), and the
execution hereof by the Consenting Noteholders shall constitute such an order,
instruction and direction by the Consenting Noteholders to the Notes Trustee;

(ii)    not take any action or direct the RBL Agent or Notes Trustee to take
action to accelerate the RBL Claims or Notes Claims, not commence an involuntary
bankruptcy case against the Company, and not foreclose, take any enforcement
action, or otherwise exercise any remedy against or realize upon any portion of
the assets of the Company; provided, however, with respect to this
Section 4(a)(ii), each Consenting Creditor’s agreements, as provided herein,
shall automatically terminate without requirement for any notice, demand,
presentment, act or action of any kind if this Agreement terminates in
accordance with Section 6, and each Company Party at that time shall be
obligated to comply with and perform all terms, conditions, and provisions of
the RBL Documents and Indenture without giving effect to this Section 4(a)(ii),
and the Consenting Creditors may at any time thereafter exercise any and all of
their rights and remedies at law, contract, in equity or otherwise, including,
without limitation, their rights and remedies under the RBL Documents and the
Indenture, as applicable, or this Agreement to the extent continuing, in each
case, without any further lapse of time, expiration of applicable grace periods,
or requirements of notice, all of which are hereby expressly waived by each
Company Party; provided, further, that except as expressly provided herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Consenting
Creditors under the RBL Documents, the Indenture, that certain Forbearance
Agreement, Fourteenth Amendment, and Borrowing Base Agreement, dated as of
July 2, 2020, by and among the Company, certain RBL Lenders, and the RBL Agent
(as amended, modified, or supplemented from time to time, the “RBL Forbearance
Agreement”) or that certain Forbearance Agreement, dated July 31, 2020, by and
among the Company and certain Noteholders (as amended, modified, or supplemented
from time to time, the “Noteholder Forbearance Agreement”) and shall not alter,
modify, amend, or in any way affect any of the terms, conditions, obligations,
covenants, or agreements contained in the RBL Documents, the Indenture (or any
other provisions of the Indenture), the RBL Forbearance Agreement or the
Noteholder Forbearance Agreement, all of which are ratified and

 

4



--------------------------------------------------------------------------------

affirmed in all respects and shall continue in full force and effect in
accordance with its respective terms, including each of the RBL Agent’s, the
Notes Trustee’s, and the Consenting Creditors’ rights, remedies and claims under
the RBL Documents and the Indenture, as applicable. Notwithstanding anything to
the contrary in this Agreement, each Consenting Creditor agrees that it shall
not be entitled to terminate (1) this Agreement or (2) the RBL Forbearance
Agreement or the Noteholder Forbearance Agreement, as applicable, due to the
early termination and/or unwinding of the Company’s hedging positions prior to
the Agreement Effective Date;

(iii)    not object to, or otherwise commence any proceeding to oppose, and not
instruct or direct the RBL Agent or Notes Trustee, as applicable, to object to,
or otherwise commence any proceeding to oppose, the Transaction, any motion to
approve the use of cash collateral, any motion to approve the Hedging Order, the
confirmation or consummation of the Plan, or approval of the Disclosure
Statement;

(iv)    not take any action, and not instruct or direct the RBL Agent or Notes
Trustee, as applicable, to take any action, including, without limitation,
initiating or joining in any legal proceeding or filing any pleading, that is
inconsistent in any material respect with its obligations under this Agreement
or that would reasonably be expected to hinder, prevent, delay or impede the
consummation of the Transaction or the Definitive Documents;

(v)    provided that such Consenting Creditors, as applicable, have been
solicited in accordance with sections 1125 and 1126 of the Bankruptcy Code, if
applicable, and other applicable law, (A) vote all claims (as defined in
Section 101(5) of the Bankruptcy Code) beneficially owned by such Consenting
Creditor or for which it is the nominee, investment manager, or advisor for
beneficial holders thereof to accept the Plan, and (B) return a duly-executed
ballot in connection therewith no later than the applicable deadline set forth
in the Disclosure Statement;

(vi)    not change, withdraw or revoke (or seek to change, withdraw or revoke)
its participation in the Transaction or any vote to accept the Plan; provided,
however, that notwithstanding anything in this Agreement to the contrary, each
Consenting Creditor’s vote shall be automatically revoked (and, upon such
revocation, deemed void ab initio) immediately following (and solely in the
event of) the termination of this Agreement pursuant to Section 6 with respect
to such Consenting Creditor (regardless of whether any deadline for votes, or
for withdrawal thereof, set forth in the Disclosure Statement has passed) (it
being agreed that the Company shall not oppose any attempt by such Consenting
Creditor to change or withdraw (or cause to change or withdraw) such vote or
consent at such time);

(vii)    not “opt out” of or object to any releases, indemnity or exculpation
provided under the Plan (and to the extent required by such ballot,
affirmatively “opt in” to such releases, indemnity and exculpation);

(viii)    not support or vote in favor (or instruct or direct the RBL Agent or
Notes Trustee, as applicable, to support or vote in favor) of any plan of
reorganization or liquidation proposed or filed, or to be proposed or filed, in
the Chapter 11 Cases other than the Plan; and

 

5



--------------------------------------------------------------------------------

(ix)    not serve as a member on any statutory committee formed in the Chapter
11 Cases and the Consenting Noteholders hereby direct the Notes Trustee not to
serve as a member on any such committee.

b.    Other Rights Reserved. The agreements, covenants, and obligations of each
Party under this Agreement are conditioned upon and subject to the terms and
conditions of the Transaction and the Definitive Documents being consistent in
all respects with this Agreement, and all exhibits attached hereto including,
but not limited to, the Plan Term Sheet. Unless expressly limited herein,
nothing contained herein shall limit the ability of a Consenting Creditor to
appear and be heard concerning any matter arising in the Chapter 11 Cases;
provided, that such appearance is not inconsistent with such Party’s covenants
and obligations under this Agreement.

c.    Limitation on Consenting Creditors’ Commitments. Notwithstanding any other
provision of this Agreement to the contrary, including this Section 4, nothing
in this Agreement shall require any Consenting Creditor to incur, assume, become
liable for any liabilities or other obligations, or to commence litigation or
agree to any commitments, undertakings, concessions, indemnities, or other
arrangements to such Consenting Creditor that could result in liabilities or
other obligations to such Consenting Creditor other than as reasonably necessary
to comply with the obligations under this Agreement.

5.    Company’s Obligations to Support the Transaction

a.    Subject to the terms and conditions of this Agreement and the exhibits
attached hereto, the Company agrees that for the duration of the Support Period
it will:

(i)    support and take all steps reasonably necessary, or reasonably requested
by the Consenting Creditors, to consummate the Transaction pursuant to the Plan
(including the entry of the Combined Disclosure Statement and Confirmation
Order) as expeditiously as practicable under applicable law on terms and
conditions consistent in all respects with this Agreement and in accordance with
the Milestones (as defined below);

(ii)    to the extent any legal or structural impediment arises that would
prevent, hinder, or delay the consummation of the Transaction contemplated
herein, take all steps reasonably necessary and desirable to address any such
impediment, including to negotiate in good faith appropriate additional or
alternative provisions (consistent with the terms of this Agreement and the Plan
Term Sheet) to address any such impediment, in each case, in a manner acceptable
to the RBL Agent and the Required Consenting Noteholders, as applicable;

(iii)    obtain any and all required governmental, regulatory, and third-party
approvals to effectuate the Transaction as expeditiously as practicable (if any,
and to the extent such approvals are not overridden by the Bankruptcy Code);

(iv)    prosecute and defend any objections and any appeals by parties in
interest relating to the Transaction, including without limitation, the “first
day” and “second day” motions and orders, the Cash Collateral Orders, the
Hedging Order, and the Combined Disclosure Statement and Confirmation Order;

 

6



--------------------------------------------------------------------------------

(v)    not take any action that is inconsistent with, or is intended or is
reasonably likely to interfere with or impede or delay consummation of, the
Transaction;

(vi)    not file or otherwise pursue a chapter 11 plan or any other Definitive
Document that is inconsistent with the terms of this Agreement and the Plan Term
Sheet;

(vii)    provide draft copies of all orders, motions or applications related to
the Transaction, including all “first day” and “second day” motions and orders,
the Plan, the Disclosure Statement, any proposed amendments or supplements to
the Plan, form of ballots, and other solicitation materials in respect of the
Plan and proposed Combined Disclosure Statement and Confirmation Order, and any
other Definitive Documents the Company intends to file with the Bankruptcy Court
to the RBL Agent’s counsel (Linklaters LLP) and counsel to the ad hoc committee
of certain Noteholders (the “Ad Hoc Noteholders Group”), if reasonably
practicable, at least two (2) business days prior to the date when the Company
intends to file any such motion or application (provided that if delivery of
such motions, orders, or materials at least two (2) business days in advance is
not reasonably practicable prior to filing, such motion, order, or application
shall be delivered as soon as reasonably practicable prior to filing), and
consult in good faith with the RBL Agent’s counsel and the Ad Hoc Noteholders
Group’s counsel regarding, and consider in good faith any changes proposed by
the RBL Agent’s counsel and the Ad Hoc Noteholders Group’s counsel with respect
to, the form and substance of any such proposed filing with the Bankruptcy
Court;

(viii)    timely file with the Bankruptcy Court a written objection to any
motion filed with the Bankruptcy Court seeking the entry of an order
(A) directing the appointment of an examiner with expanded powers or a trustee,
(B) converting any of the Chapter 11 Cases to cases under chapter 7 of the
Bankruptcy Code, (C) dismissing any of the Chapter 11 Cases, or (D) modifying or
terminating the Company’s exclusive right to file or solicit acceptances of a
plan of reorganization;

(ix)    except as contemplated by this Agreement or any Definitive Documents,
(A) operate its businesses without material change in such operations and
(B) not dispose of any material assets (unless in such instance, the RBL Agent
and the Required Consenting Noteholders have consented thereto in writing, such
consent not to be unreasonably withheld) in accordance with its business
judgment;

(x)    unless the RBL Agent and the Required Consenting Noteholders provide
written consent otherwise (such consent not to be unreasonably withheld), use
commercially reasonable efforts to preserve in all material respects its current
business organizations, keep available the services of its current officers and
material employees (in each case, other than voluntary resignations,
terminations for cause, or terminations consistent with applicable fiduciary
duties) and preserve in all material respects its relationships with customers,
sales representatives, suppliers, distributors, and others, in each case, having
material business dealings with the Company (other than terminations for cause
or consistent with applicable fiduciary duties);

 

7



--------------------------------------------------------------------------------

(xi)    provide written notice within one (1) business day to the RBL Agent and
counsel to the Ad Hoc Noteholders Group of any failure of any Company Party (of
which the Company has actual knowledge) to comply with or satisfy, in any
material respect, any covenant, condition or agreement hereunder;

(xii)    within one (1) business day of obtaining knowledge thereof, provide
written notice to the RBL Agent and counsel to the Ad Hoc Noteholders Group of
any: (A) occurrence, or failure to occur, of any event, of which the Company has
actual knowledge, which could reasonably be expected to cause any covenant of
the Company contained in this Agreement not to be satisfied in any respect;
(B) receipt by the Company of any notice from any governmental body in
connection with this Agreement or the Transaction; and (C) receipt of any notice
from any party alleging that the consent of such party is or may be required in
connection with the transactions contemplated by the Transaction;

(xiii)    promptly pay (but in no event later than three (3) business days after
submission of summary invoices therefor) all reasonable and documented
prepetition and postpetition fees and expenses of (A) the RBL Agent, including
the fees, charges and disbursements of Linklaters LLP, as counsel, Bracewell
LLP, as local and real estate counsel, and Opportune LLP, as financial advisor,
and (B) the advisors to the Ad Hoc Noteholders Group, including the fees,
charges and disbursements of Stroock & Stroock & Lavan LLP, as counsel, Cole
Schotz, P.C., as co-counsel and local counsel, and Stephens Inc., as financial
advisor (collectively, the “Restructuring Expenses”), and unless otherwise
agreed by the Company and the applicable firm, the Company shall (i) on the
Agreement Effective Date, pay (x) all Restructuring Expenses accrued but unpaid
as of such date (to the extent invoiced) and (y) fund or replenish, as the case
may be, any retainers reasonably requested by any of the foregoing
professionals; and (ii) on the Plan Effective Date, pay all accrued and unpaid
Restructuring Expenses incurred up to (and including) the Plan Effective Date,
without any requirement for individual time detail, Bankruptcy Court review or
further Bankruptcy Court order; provided, that, notwithstanding the foregoing,
nothing herein shall affect or limit any obligations of the Company to pay the
Restructuring Expenses as provided in the Cash Collateral Orders;

(xiv)    as soon as reasonably practicable, notify the RBL Agent and counsel to
the Ad Hoc Noteholders Group of any governmental or third-party complaints,
litigations, investigations, or hearings (or communications indicating that the
same may be contemplated or threatened) that could reasonably be expected to
prevent, hinder, or delay the consummation of the transactions contemplated by
this Agreement or the Plan of which the Company had actual knowledge by
furnishing written notice to the RBL Agent and counsel to the Ad Hoc Noteholders
Group within one (1) business day of actual knowledge of such event;

(xv)    provide to counsel for the RBL Agent and counsel for the Ad Hoc
Noteholders Group, within two (2) business days of receipt, a copy of any
written offer, proposal, term sheet, or any other indication of interest
received by the Company for the purchase of any Oil and Gas Properties (other
than Hydrocarbons in the ordinary course of business) (each as defined in the
RBL Credit Agreement) or any other assets of the Company of more than de minimis
value;

 

8



--------------------------------------------------------------------------------

(xvi)    use commercially reasonable efforts to seek additional support for the
Transaction from their other material stakeholders not party hereto and to the
extent reasonably necessary to consummate the Transaction and coordinate its
activities with the other Parties hereto (subject to the terms hereof) in
respect of all matters concerning the implementation and consummation of the
Transaction;

(xvii)    cooperate, and cause each Lonestar Subsidiary and affiliate, and each
of their respective, officers, directors, employees, and advisors to cooperate,
with (A) the respective advisors to the RBL Agent and Consenting Noteholders, in
their review, analysis, and evaluation of the Company’s financial affairs,
finances, financial conditions, business, and operations (including historical
financial information and projections) and (B) the RBL Agent, the Consenting RBL
Lenders, the Consenting Noteholders and their respective designees and advisors
in furnishing information reasonably available to the Company as and when
requested, or as soon thereafter as reasonably practicable, by the RBL Agent,
the Consenting RBL Lenders, the Consenting Noteholders and their respective
designees and advisors; provided, that such information shall be subject to any
confidentiality agreements between the Company and the RBL Agent, the Consenting
RBL Lenders, and the Consenting Noteholders, as applicable;

(xviii)    not file any amended U.S. federal or state or local income tax
return, enter into any closing agreement with respect to material taxes, consent
to any extension or waiver of the limitations period applicable to any material
tax claim or assessment, change any accounting methods, practices or periods for
tax purposes, make or request any tax ruling, enter into any tax sharing or
similar agreement or arrangement, or settle any tax material claim or
assessment, or take or fail to take any action outside the ordinary course of
business (except to the extent expressly contemplated by the Plan or the Plan
Term Sheet) if such action or failure to act would cause (prior to, on, or
following, the Plan Effective Date) a change to the tax status of any Company
Party (or of any consolidated, combined or unitary group of which a Company
Party is a member) or be expected to cause (prior to, on, or following, the Plan
Effective Date), individually or in the aggregate, a material adverse tax
consequence to the Company Parties, in each case, unless the Company Parties
have (A) received the written consent, not to be unreasonably withheld,
conditioned or delayed, of the Required Consenting Noteholders, and (B) provided
the RBL Agent no less than five (5) calendar days written notice of such action
or their intention not to take such action; and

(xix)    other than as expressly contemplated by the Plan Term Sheet in
connection with the Transaction, without the prior written consent of the
Required Consenting Noteholders (which shall not be unreasonably withheld,
delayed, or conditioned), (A) amend or propose to amend any of their respective
organizational documents (other than as may be reasonably necessary to implement
the Chapter 11 Cases), (B) authorize, create or issue any additional equity
interests in any of the Company Parties, or redeem, purchase, acquire, declare
any distribution on or make any distribution on any equity interests in any of
the Company Parties, (C) engage in any merger, consolidation, acquisition,
disposition, investment, dividend, incurrence of liens or indebtedness, or other
similar transaction outside of the ordinary course of business, or (D) enter
into or adopt any new compensation or employee benefit arrangements (or amend,

 

9



--------------------------------------------------------------------------------

modify, or terminate any existing compensation or employee benefit
arrangements). The Company Parties shall provide the RBL Agent prompt notice of
any request made to the Noteholders for consent pursuant to this clause.

b.    Notwithstanding anything to the contrary herein, the Company shall be
entitled, at any time prior to the Plan Effective Date, to respond to and
negotiate any offer or proposal from, or engage in any discussions or
negotiations with, any person or entity concerning any actual or proposed
transaction involving any or all of (i) a competing plan of reorganization or
other financial or corporate restructuring of the Company, (ii) the issuance,
sale or other disposition of any equity or debt interests, or any material
assets, of the Company, or (iii) a merger, consolidation, business combination,
liquidation, recapitalization, refinancing or similar transaction involving the
Company (each, an “Alternative Transaction”), in each case to the extent
Parent’s board of directors determines in good faith, based on advice of outside
counsel, that such Alternative Transaction best maximizes value for the
applicable Company Party and its stakeholders and that failure to pursue such
Alternative Transaction would be inconsistent with the fiduciary duties of
Parent’s board of directors. For the duration of the Support Period, the Company
shall deliver to the Consenting Creditors within one (1) business day all
written communications delivered to or received by the Company (or any of its
advisors) from any person or entity making, or materially modifying, any offer
or proposal concerning any actual or proposed Alternative Transaction,
including, without limitation, copies of all written expressions of interest,
term sheets, letters of interest, offers, and proposed agreements related to the
foregoing to be received and maintained in accordance with any confidentiality
obligations agreed to between the Company and each of the applicable Consenting
Creditors.

c.    Each Company Party acknowledges and agrees and shall not dispute that,
after the commencement of the Chapter 11 Cases, the giving of notice of
termination of this Agreement by any Party solely in accordance with the terms
of this Agreement shall not be a violation of the automatic stay of section 362
of the Bankruptcy Code (and each Company Party hereby waives, to the fullest
extent permitted by law, the applicability of the automatic stay to the giving
of such notice); provided, however, that nothing herein shall prejudice any
Party’s rights to argue that the giving of notice of default or termination was
not proper under the terms of this Agreement.

6.    Termination

a.    All Parties. This Agreement shall terminate as to all Parties upon the
earliest to occur of any of the following:

(i)    the Plan Effective Date;

(ii)    the Company, the Required Consenting RBL Lenders, and the Required
Consenting Noteholders mutually agree to such termination in writing;

(iii)    this Agreement is terminated pursuant to and in accordance with
paragraph (b) or (c) of this Section 6; or

(iv)    the Outside Date (as defined below).

 

10



--------------------------------------------------------------------------------

b.    The Company. The Company may terminate this Agreement with respect to all
Parties by written notice in accordance with Section 18 to the other Parties
upon the occurrence of any of the following events:

(i)    upon a material breach by any Consenting Creditor of its obligations,
representations, warranties, or covenants hereunder (a “Defaulting Creditor”),
which breach is not cured within five (5) business days after the Company
delivers a written notice and a description of such breach to the Defaulting
Creditor in accordance with Section 18 hereof; provided, however, the Company
may not terminate this Agreement if the Consenting RBL Lenders and the
Consenting Noteholders that remain after excluding such Defaulting Creditor
still constitute the Super-Majority RBL Lenders and the Super-Majority
Noteholders, respectively;

(ii)    if the Company’s board of directors, managers, members, or partners, as
applicable, determine in good faith and based upon advice of legal counsel that
proceeding with the Transaction would be inconsistent with the exercise of their
applicable fiduciary duties under applicable law (if any), rule or regulation
and the Company provides prompt (but no more than two (2) business days) written
notice of such determination to the Consenting Creditors;

(iii)    if the Bankruptcy Court enters an order converting one or more of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code or dismissing
any of the Chapter 11 Cases; or

(iv)    if the Bankruptcy Court or other governmental authority with
jurisdiction shall have issued any order, injunction or other decree or taken
any other action, in each case, which has become final and non-appealable and
which restrains, enjoins or otherwise prohibits the implementation of the
Transaction or declares this Agreement or any material provision contained
herein to be unenforceable.

c.    Consenting Creditors. This Agreement may be terminated (x) with respect to
the Consenting RBL Lenders, by the Required Consenting RBL Lenders, and
(y) other than as to the events in subsections (iii), (iv) and (v) of this
Section 6(c), with respect to the Consenting Noteholders, by the Required
Consenting Noteholders, in each case by written notice in accordance with
Section 18 to the other Parties upon the occurrence of any of the following
events:

(i)    upon a material breach by the Company of its obligations,
representations, warranties, or covenants hereunder, which breach (A) adversely
affects the Consenting Creditors seeking termination pursuant to this
provisions, and (B) is not cured within five (5) business days after the
delivery of a written notice of such breach from such terminating Consenting
Creditors;

(ii)    upon the failure to timely satisfy any of the following milestones (as
may be extended from time to time in accordance with this Agreement,
collectively the “Milestones” and each a “Milestone”), unless such Milestone is
extended

 

11



--------------------------------------------------------------------------------

with the written consent, not to be unreasonably withheld or delayed, of the
Required Consenting RBL Lenders and Required Consenting Noteholders:

A.    prior to the Petition Date, the Company shall have commenced solicitation
of votes to accept or reject the Plan from the RBL Lenders, the Noteholders, and
holders of Parent Preferred Equity Interests, if applicable (the “Solicitation
Commencement Date”);

B.    within ten (10) business days of the Solicitation Commencement Date, and
in any event on or before the Outside Petition Date, the Company shall have
filed voluntary petitions under chapter 11 of the Bankruptcy Code with the
Bankruptcy Court (such actual filing date, the “Petition Date”);

C.    no later than one (1) calendar day after the Petition Date, the Company
shall have filed with the Bankruptcy Court (1) a motion seeking entry of an
order approving the use of cash collateral on an interim basis (the “Interim
Cash Collateral Order”), (2) a motion seeking approval of the Hedging Order,
(3) the Plan and Disclosure Statement, and (4) a motion seeking approval of the
Plan and Disclosure Statement and the solicitation materials and procedures set
forth therein;

D.    no later than five (5) business days after the Petition Date, the
Bankruptcy Court shall have entered (1) the Interim Cash Collateral Order,
(2) an order granting conditional approval of the Disclosure Statement, if
applicable and (3) the Hedging Order;

E.    no later than ten (10) business days after the Petition Date, the Company
shall have commenced solicitation of votes to accept or reject the Plan from
holders of the Parent Common Equity Interests, if applicable;

F.    no later than forty-five (45) calendar days after the Petition Date, the
Bankruptcy Court shall have entered the order approving the use of cash
collateral on a final basis (the “Final Cash Collateral Order” and, together
with the Interim Cash Collateral Order, the “Cash Collateral Orders”);

G.    no later than sixty (60) calendar days after the Petition Date, the
Bankruptcy Court shall have entered the Combined Disclosure Statement and
Confirmation Order; and

H.    no later than the earlier of (x) fourteen (14) calendar days after the
date of entry of the Combined Disclosure Statement and Confirmation Order, and
(y) 11:59 p.m. prevailing Eastern Time, on December 1, 2020 (the “Outside
Date”), all conditions to the effectiveness of the Plan shall have been
satisfied or waived in accordance with the terms of the Plan (such actual
effective date, the “Plan Effective Date”); provided, that the right to
terminate this Agreement under this Section 6(c)(ii) shall not be available to
any Consenting Creditor if the failure of any Milestone to occur is caused by,
or results from, the breach by such Consenting Creditor of its covenants,
agreements or other obligations under this Agreement; provided, further, that
the Milestones consisting of the entry of orders or judicial resolution by the
Bankruptcy Court, shall be automatically extended by no more than five (5)

 

12



--------------------------------------------------------------------------------

business days solely to the extent that it is not reasonably feasible to hold
and conclude a hearing (if necessary) prior to the applicable Milestone due to
closure of the Bankruptcy Court or the inability of the Bankruptcy Court’s
schedule to accommodate such hearing in accordance with the Milestone (and the
Required Consenting RBL Lenders and the Required Consenting Noteholders shall be
deemed to have automatically agreed to such extension);

(iii)    either of the Cash Collateral Orders or the Hedging Order is reversed,
stayed, dismissed, vacated, or modified or amended in any respect without the
consent of the RBL Agent or the applicable Postpetition Hedging Lenders;

(iv)    from the Agreement Effective Date until the Petition Date, the
occurrence of any Event of Default (as defined in the Prepetition Credit
Agreement (as currently in effect)) other than a Specified Default (as defined
in the RBL Forbearance Agreement);

(v)    the termination of the Company Parties’ authority to use cash collateral
pursuant to the Cash Collateral Orders, which has not been cured (if susceptible
to cure) or waived in accordance with the terms thereof;

(vi)    the Company withdraws the Plan or Disclosure Statement, or the Company
files any motion or pleading with the Bankruptcy Court that is not consistent
with this Agreement or the Plan Term Sheet in any material respect, and such
motion or pleading has not been withdrawn before the earlier of (A) two (2)
business days after the RBL Agent or counsel to the Ad Hoc Noteholders Group
delivers written notice to the Company that such motion or pleading is
inconsistent with this Agreement or the Plan Term Sheet in any material respect
and (B) entry of an order of the Bankruptcy Court approving such motion or
pleading;

(vii)    the Bankruptcy Court grants relief that is (A) inconsistent with this
Agreement or the Plan Term Sheet in any material respect, including by
preventing the consummation of the Transaction, unless the Company has sought a
stay of such relief within five (5) business days after the date of such
issuance, and such order is stayed, reversed, or vacated within ten
(10) business days after the date of such issuance; provided, that the right to
terminate this Agreement under this Section 6(c)(vii) shall not be available to
any Consenting Creditor if such relief was sought or requested by such
Consenting Creditor;

(viii)    either (A) the Company moves (1) to voluntarily dismiss any of the
Chapter 11 Cases, (2) to convert any of the Chapter 11 Cases to cases under
chapter 7 of the Bankruptcy Code, or (3) for appointment of a trustee, receiver,
or examiner with expanded powers beyond those set forth in Section 1104(a)(3)
and (4) of the Bankruptcy Code, or (B) the Bankruptcy Court enters a final order
granting any of the relief described in clauses (1), (2) or (3) above;

(ix)    any Company Party files or otherwise supports any motion or application
seeking authority to sell all or a material portion of its assets without the
consent of the RBL Agent and the Required Consenting Noteholders;

 

13



--------------------------------------------------------------------------------

(x)    any Company Party files or otherwise supports or fails to timely object
to any motion or pleading challenging the amount, validity, enforceability,
priority, or perfection, or seeks avoidance, subordination, recharacterization
or other similar relief with respect to the RBL Claims or the Notes, as
applicable, or the liens and security interests securing the RBL Claims;

(xi)    any Company Party enters into, or files a motion seeking approval of,
debtor-in-possession financing on terms that are not acceptable to the RBL Agent
and the Required Consenting Noteholders;

(xii)    any of the Company Parties files or otherwise makes public any proposed
Definitive Document (A) that is materially inconsistent with this Agreement or
the Plan Term Sheet, and (B) without the consent of the RBL Agent or the
Required Consenting Noteholders, as applicable, in accordance with Section 3(a)
of this Agreement;

(xiii)    if the Company (A) announces, or advises the other Parties, that it
will proceed with an Alternative Transaction, (B) files a motion with the
Bankruptcy Court seeking approval of an Alternative Transaction or supports (or
fails to timely object to) another party seeking approval of an Alternative
Transaction or (C) agrees to pursue (including as may be evidenced by a term
sheet, letter of intent, or similar document) or announces its intent to pursue
an Alternative Transaction;

(xiv)    if the Company files any motion or other pleading with the Bankruptcy
Court indicating its intention to support or pursue, or files with the
Bankruptcy Court, any chapter 11 plan of reorganization (or related disclosure
statement) that is inconsistent in any material respect with this Agreement and
the Plan Term Sheet;

(xv)    if the Bankruptcy Court or other governmental authority with
jurisdiction shall have issued any order, injunction or other decree or taken
any other action, in each case, which has become final and non-appealable and
which restrains, enjoins or otherwise prohibits the implementation of the
Transaction or declares this Agreement or any material provision contained
herein to be unenforceable; provided, that the right to terminate this Agreement
under this Section 6(c)(xv) shall not be available to any Consenting Creditor if
such order, injunction or other decree or action was sought or requested by such
Consenting Creditor; or

(xvi)    the Bankruptcy Court enters an order denying confirmation of the Plan
and no other order confirming a chapter 11 plan of reorganization consistent
with this Agreement and the Plan Term Sheet is entered within seven (7) calendar
days of entry of such order; or

(xvii)    if any Company Party enters into or adopts any new compensation or
employee benefit arrangements (or amends, modifies, or terminates any existing
compensation or employee benefit arrangements) without the consent of the RBL
Agent and the Required Consenting Noteholders.

If either the RBL Agent (acting at the direction of the Required Consenting RBL
Lenders) or the Required Consenting Noteholders terminate this Agreement with
respect to the RBL Claims or the Notes Claims, respectively, then this Agreement
shall automatically be terminated with respect to the other Parties to this
Agreement.

 

14



--------------------------------------------------------------------------------

d.    Effect of Termination. If this Agreement is terminated pursuant to this
Section 6, any and all further agreements, obligations, and covenants of the
applicable Parties as to whom this Agreement is terminated hereunder shall
thereupon be terminated without further liability (except for such agreements,
obligations, and covenants that expressly survive such termination). Upon such
termination, each Party shall have all the rights and remedies that it would
have had and shall be entitled to take all actions, whether with respect to the
Transaction or otherwise, that it would have been entitled to take had it not
entered into this Agreement, including all rights and remedies available to it
at law, contract, in equity or otherwise; provided, however, that (i) no
termination of this Agreement shall relieve any Party from liability for its
breach or non-performance of its obligations hereunder prior to the date of such
termination; and (ii) the right to terminate this Agreement under this Section 6
shall not be available to any Party whose failure to fulfill any of its material
obligations under this Agreement has been the cause of, or resulted in, the
occurrence of the proposed termination event. Nothing in this Agreement shall be
construed as prohibiting any Company Party or any of the Consenting Creditors
from contesting whether any such termination is in accordance with the terms
hereof or seeking enforcement of any rights under this Agreement that arose or
existed before any termination of this Agreement.

7.    Representations of the Company

Each of the Company Parties hereby jointly and severally represents and warrants
to the other Parties that the following statements are true and correct in all
material respects as of the date hereof:

a.    Power and Authority. It is validly existing and in good standing under the
laws of its jurisdiction of incorporation or organization and has all requisite
corporate, partnership or limited liability company power and authority to enter
into this Agreement and to carry out the transactions contemplated by, and
perform its obligations under, this Agreement.

b.    Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or limited liability company action on its
part.

c.    No Conflicts. The execution and delivery of this Agreement and the
performance of its obligations hereunder do not and shall not (i) violate any
provision of law, rule, or regulation applicable to it or its organizational
documents or (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation to which it is a party, except for the filing of the Chapter 11
Cases, or under its organizational documents.

d.    Governmental Consents. The execution and delivery of this Agreement and
the performance of its obligations hereunder do not and shall not require any
registration or filing with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body, other than (i) such filings as may be necessary or required for
disclosure by the Securities and Exchange Commission; (ii) the filing

 

15



--------------------------------------------------------------------------------

of a pre-merger notification and report form under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, including the rules and
regulations promulgated thereunder (the “HSR Act”), which, to the extent
required, have been or will be made, and (iii) such filings, notices, or
consents as may be necessary or required in connection with the Chapter 11
Cases.

e.    Binding Obligation. This Agreement is the legally valid and binding
obligation of it, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization moratorium,
or other similar laws relating to or relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.

f.    No Litigation. No litigation or proceeding before any court, arbitrator,
or administrative or governmental body is pending against it that would
adversely affect its ability to enter into this Agreement or perform its
obligations hereunder.

g.    Representation. It has been represented by counsel in connection with this
Agreement and the transactions contemplated by this Agreement and the Plan Term
Sheet, and has had the contents hereof fully explained by such counsel and is
fully aware of such contents and legal effect.

h.    No Claims. To the best of its knowledge, there are no actions, suits,
orders, directives or other legal or regulatory proceedings instituted, pending
or threatened against any current or former officer, director or employee of the
Company (in their respective capacities as such) before any court or arbitrator
or any governmental authority or instituted by any governmental authority, which
action, suit, order, directive or other legal or regulatory proceeding would
require, or be subject to, indemnity or reimbursement by the Company.

8.    Representations of the Consenting Creditors

Each of the Consenting Creditors severally, but not jointly, represents and
warrants to the other Parties that the following statements are true and correct
in all material respects as of the date hereof (or as of the date such
Consenting Creditor becomes a Party hereto) with respect to itself only:

a.    Holdings by Consenting Creditors. (A) It either (i) is the sole legal and
beneficial owner of the principal amount of RBL Claims and/or Notes Claims set
forth on its respective signature page attached hereto and all related claims,
rights and causes of action arising out of or in connection with or otherwise
relating thereto (for each such Consenting Creditor, the “Consenting Creditor
Claims”), in each case free and clear of all claims, liens, encumbrances,
charges, equity options, proxy, voting restrictions, rights of first refusal, or
other limitations on disposition of any kind, or (ii) has sole investment or
voting discretion with respect to such Consenting Creditor Claims and has the
power and authority to bind the beneficial owner(s) of such Consenting Creditor
Claims to the terms of this Agreement, (B) it is entitled (for its own accounts
or for the accounts of such other owners) to all of the rights and economic
benefits of such Consenting Creditor Claims, (C) in the case of (i) each
Consenting RBL Lender, it does not directly or indirectly own or control any
principal amount of RBL Loans or other claims arising under the RBL Agreement
against the Company other than the Consenting Creditor Claims set

 

16



--------------------------------------------------------------------------------

forth on its respective signature page attached hereto, and (ii) each Consenting
Noteholder, it does not (except as disclosed on its signature page to this
Agreement) directly or indirectly own or control any principal amount of Notes
or other claims not arising under the Indenture against the Company other than
the Consenting Creditor Claims set forth on its respective signature page
attached hereto, and (D) it has full and sole power and authority to vote on and
consent to matters concerning such Consenting Creditor Claims with respect to
the Transaction.

b.    Prior Transfers. It has not entered into any agreement to assign, sell,
grant, pledge, convey or otherwise transfer, in whole or in part, any portion of
its right, title, or interests in its Consenting Creditor Claims or its voting
rights with respect thereto.

c.    Power and Authority. It has all requisite corporate, partnership or
limited liability company power and authority to enter into this Agreement and
to carry out the transactions contemplated by, and perform its obligations
under, this Agreement.

d.    Authorization. The execution and delivery of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary corporate, partnership or limited liability company action on its
part.

e.    No Conflicts. The execution and delivery of this Agreement and the
performance of its obligations hereunder do not and shall not (i) violate any
provision of law, rule, or regulation applicable to it or its certificate of
incorporation or by-laws (or other organizational documents) or (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation to which it is a party
or under its certificate of incorporation or by-laws (or other organizational
documents).

f.    Governmental Consents. The execution and delivery of this Agreement and
the performance of its obligations hereunder do not and shall not require any
registration or filing with, consent or approval of, or notice to, or other
action to, with or by, any federal, state or other governmental authority or
regulatory body, other than (i) such filings as may be necessary or required for
disclosure by the Securities and Exchange Commission, (ii) any necessary filings
under the HSR Act, which, to the extent required, have been or will be made, and
(iii) such filings, notices, or consents as may be necessary or required in
connection with the Chapter 11 Cases.

g.    Binding Obligation. This Agreement is the legally valid and binding
obligation of it, enforceable against it in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization moratorium,
or other similar laws relating to or relating to or limiting creditors’ rights
generally or by equitable principles relating to enforceability.

h.    No Litigation. No litigation or proceeding before any court, arbitrator,
or administrative or governmental body is pending against it that would
adversely affect its ability to enter into this Agreement or perform its
obligations hereunder.

i.    Representation. It has been represented by counsel in connection with this
Agreement and the transactions contemplated by this Agreement and the Plan Term
Sheet, and has had the contents hereof fully explained by such counsel and is
fully aware of such contents and legal effect.

 

17



--------------------------------------------------------------------------------

j.    Accredited Investor. It is (i) a sophisticated investor with respect to
the transactions described herein with sufficient knowledge and experience in
financial and business matters and is capable of evaluating the merits and risks
of owning and investing in securities of the Company (including any securities
that may be issued in connection with the Transaction), making an informed
decision with respect thereto, and evaluating properly the terms and conditions
of this Agreement, and it has made its own analysis and decision to enter in
this Agreement, (ii) an “accredited investor” within the meaning of Rule 501 of
the Securities Act of 1933 (as amended) or a “qualified institutional buyer”
within the meaning of Rule 144A of the Securities Act of 1933 (as amended) and
(iii) acquiring any securities that may be issued in connection with the
Transaction for its own account and not with a view to the distribution thereof.
Each Consenting Creditor hereby further confirms that it has made its own
decision to execute this Agreement based upon its own independent assessment of
documents and information available to it, as it deemed appropriate and
sufficient.

9.    Additional Claims and Interests

This Agreement shall in no way be construed to preclude a Consenting Creditor
from acquiring additional claims against or interests in the Company
(collectively, the “Additional Claims/Interests”). However, in the event a
Consenting Creditor (or any of their respective controlled funds) shall acquire
any such Additional Claims/Interests during the Support Period, (a) such
Consenting Creditor shall as promptly as practicable (but in no event later than
three (3) business days following such acquisition) notify the Company, the RBL
Agent, and the counsel for the Ad Hoc Noteholders Group, each through their
respective counsel in accordance with Section 18 hereof, and (b) such Additional
Claims/Interests shall automatically be deemed to be subject to the terms and
conditions of this Agreement.

10.    Transfer of Claims and Existing Equity Interests

a.    Each Consenting Creditor agrees that, during the Support Period, it will
not (i) sell, transfer, pledge, assign, hypothecate, grant an option on, or
otherwise convey or dispose of any of its Consenting Creditor Claims (except in
connection with consummation of the Transaction), or (ii) grant any proxies,
deposit any of the Consenting Creditor Claims into a voting trust or enter into
a voting agreement with respect to any of the Consenting Creditor Claims
(collectively, a “Claim Transfer”), unless, in each case, such transferee or
other recipient is either a Party hereto at the time of such Claim Transfer or
has executed and delivered to the Company (with a copy to the RBL Agent and
counsel for the Ad Hoc Noteholders Group) a joinder, substantially in the form
attached hereto as Exhibit B (a “Joinder”). A Consenting Creditor making a Claim
Transfer pursuant to this Section 10 is referred to as a “Transferor” and a
transferee receiving a Claim Transfer pursuant to this Section 10 is referred to
as a “Permitted Transferee.” Any attempted or proposed Claim Transfer that does
not comply with this Section 10 shall be deemed void ab initio and of no force
or effect.

 

18



--------------------------------------------------------------------------------

b.    Upon compliance with the requirements of Section 10(a) of this Agreement,
(i) with respect to Consenting Creditor Claims held by the relevant Permitted
Transferee upon consummation of a Claim Transfer in accordance herewith, such
Permitted Transferee is deemed to make all of the representations, warranties,
and covenants of a Consenting RBL Lender or Consenting Noteholder, as
applicable, set forth in this Agreement as of the date of such Claim Transfer
and (ii) the Permitted Transferee shall be deemed a Consenting RBL Lender or a
Consenting Noteholder, as applicable, and the Transferor shall be deemed to
relinquish its rights (and be released from its obligations) under this
Agreement to the extent of its rights and obligations in respect of such
transferred Consenting Creditor Claims. No Transferor shall have any liability
under this Agreement arising from or related to the failure of the Permitted
Transferee to comply with the terms of this Agreement.

c.    Notwithstanding anything to the contrary herein, (i) this Section 10 shall
not preclude any Consenting Creditor from transferring Consenting Creditor
Claims to affiliates of such Consenting Creditor (each, an “Affiliate
Transferee”), which Affiliate Transferee shall be deemed a Consenting Creditor,
and the Consenting Creditor that transferred such Claims to the Affiliate
Transferee shall be deemed to relinquish its rights (and be released from its
obligations) under this Agreement to the extent of its rights and obligations in
respect of such transferred Claims; (ii) the restrictions on Claim Transfer set
forth in this Section 10 shall not apply to the grant of any liens or
encumbrances on any Consenting Creditor Claims in favor of a bank or
broker-dealer holding custody of such Consenting Creditor Claims in the ordinary
course of business and which lien or encumbrance is released upon the Claim
Transfer of such Consenting Creditor Claims; and (iii) a Qualified Marketmaker2
that acquires any of the Consenting Creditor Claims with the purpose and intent
of acting as a Qualified Marketmaker for such Consenting Creditor Claims shall
not be required to execute and deliver to counsel a Joinder or otherwise agree
to be bound by the terms and conditions set forth in this Agreement if such
Qualified Marketmaker transfers such Consenting Creditor Claims (by purchase,
sale, assignment, participation, or otherwise) solely to a Consenting Creditor,
an Affiliate Transferee or a Permitted Transferee in accordance with this
Section 10 (including, for the avoidance of doubt, the requirement that such
Permitted Transferee execute a Joinder) within five (5) business days.

d.    This Section 10 shall not impose any obligation on the Company to issue
any “cleansing letter” or otherwise publicly disclose information for the
purpose of enabling a Consenting Creditor to transfer any of its Consenting
Creditor Claims. Notwithstanding anything to the contrary herein, to the extent
the Company and another Party have entered into a confidentiality agreement, the
terms of such confidentiality agreement shall continue to apply and remain in
full force and effect according to its terms, and this Agreement does not
supersede any rights or obligations otherwise arising under such confidentiality
agreement.

11.    Prior Negotiations

This Agreement and the exhibits attached hereto set forth in full the terms of
agreement between the Parties and is intended as the full, complete and
exclusive contract governing the relationship between the Parties with respect
to the transactions contemplated

 

2 

As used herein, the term “Qualified Marketmaker” means an entity that (a) holds
itself out to the public or the applicable private markets as standing ready in
the ordinary course of business to purchase from customers and sell to customers
claims against the Company (or enter with customers into long and short
positions in claims against the Company), in its capacity as a dealer or market
maker in claims against the Company and (b) is, in fact, regularly in the
business of making a market in claims against issuers or borrowers (including
debt securities or other debt).

 

19



--------------------------------------------------------------------------------

herein, superseding all other discussions, promises, representations,
warranties, agreements and understandings, whether written or oral, between or
among the Parties with respect thereto; provided, that any confidentiality
agreement between or among the Parties shall remain in full force and effect in
accordance with its terms; provided, further, that the Parties intend to enter
into the Definitive Documents after the date hereof to consummate the
Transaction.

12.    Amendment or Waiver

a.    Other than as set forth in Section 12(b), this Agreement, including any
exhibits or schedules hereto, may not be waived, modified, amended, or
supplemented except with the written consent of the Company, the Required
Consenting RBL Lenders and the Required Consenting Noteholders (such consent not
to be unreasonably withheld, conditioned, or delayed).

b.    Notwithstanding Section 12(a):

(i)    any waiver, modification, amendment, or supplement to this Section 12
shall require the written consent of the Company and each Consenting Creditor;

(ii)    any waiver, modification, amendment, or supplement to the definitions of
“Required Consenting RBL Lenders” and “Super-Majority RBL Lenders” shall require
the written consent of (A) each Consenting RBL Lender, (B) the Company, and
(C) the Required Consenting Noteholders;

(iii)    any waiver, modification, amendment, or supplement to the definitions
of “Required Consenting Noteholders” and “Super-Majority Noteholders” shall
require the written consent of (A) each Consenting Noteholder, (B) the Company,
and (C) the Required Consenting RBL Lenders; and

(iv)    any change, modification, or amendment to this Agreement, the Plan Term
Sheet, or the Plan that treats or affects any Consenting Creditor’s Claims
arising under the RBL Documents or Notes (or the Indenture) in a manner that is
materially and adversely disproportionate, on an economic or non-economic basis,
to the manner in which any of the other respective Consenting Creditors are
treated (after taking into account each of the Consenting Creditor’s respective
holdings, as applicable, in the Company and the recoveries contemplated by the
Plan (as in effect on the date hereof)) shall require the written consent of
such materially adversely and disproportionately affected Consenting Creditor.

c.    In the event that a materially adversely and disproportionately affected
Consenting Creditor does not consent to a waiver, change, modification, or
amendment to this Agreement requiring the consent of each Consenting Creditor
(“Non-Consenting Creditor”), but such waiver, change, modification, or amendment
receives the consent of Consenting Creditors constituting Super-Majority RBL
Lenders and Super-Majority Noteholders, this Agreement shall be deemed to have
been terminated only as to such Non-Consenting Creditor, and this Agreement
shall continue in full force and effect in respect to all other Consenting
Creditors subject to the terms of this Agreement. Notwithstanding the foregoing,
the Company may amend, modify, or supplement this Agreement, the Plan Term
Sheet, or the Plan from time to time without the consent of any Consenting
Creditor to cure any ambiguity, defect (including any technical defect), or
inconsistency, so long as (A) the Company obtains the consent of the RBL

 

20



--------------------------------------------------------------------------------

Agent and the Required Consenting Noteholders and (B) any such amendments,
modifications, or supplements do not materially adversely affect the rights,
interests, or treatment of similarly situated Consenting Creditors under this
Agreement, the Plan Term Sheet, or the Plan.

13.    WAIVER OF JURY TRIAL

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE EXHIBITS ATTACHED HERETO.

14.    Governing Law and Consent to Jurisdiction and Venue

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to such state’s choice of law
provisions which would require the application of the law of any other
jurisdiction. By its execution and delivery of this Agreement, each of the
Parties hereby irrevocably and unconditionally agrees for itself that any legal
action, suit or proceeding against it with respect to any matter arising under
or arising out of or in connection with this Agreement or the exhibits attached
hereto or for recognition or enforcement of any judgment rendered in any such
action, suit or proceeding, shall be brought in the United States District Court
for the Southern District of New York and only to the extent such court lacks
jurisdiction, in the New York State Supreme Court sitting in the Borough of
Manhattan, and by execution and delivery of this Agreement, each of the Parties
hereby irrevocably accepts and submits itself to the jurisdiction of such
courts, generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to jurisdiction and venue,
upon the commencement of the Chapter 11 Cases and until the Plan Effective Date,
each of the Parties agrees that the Bankruptcy Court shall have exclusive
jurisdiction of all matters arising out of or in connection with this Agreement
or the exhibits attached hereto during the pendency of the Chapter 11 Cases.

15.    Specific Performance

It is understood and agreed by the Parties that, without limiting any rights or
remedies available under applicable law or in equity, money damages would not be
a sufficient remedy for any breach of this Agreement by any Party, and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (without the posting of a bond or other undertaking and
without proof of actual damages) as a remedy of any such breach, including,
without limitation, an order of the Bankruptcy Court or other court of competent
jurisdiction requiring any Party to comply promptly with any of its obligations
hereunder.

16.    Reservation of Rights; Settlement Discussions

Except as expressly provided in this Agreement or the exhibits attached hereto,
nothing herein is intended to, or does, in any manner, waive, limit, impair or
restrict the ability of each Party to protect and preserve its rights, remedies
and interests. Notwithstanding anything to the contrary contained in this
Agreement or the exhibits attached hereto, nothing in this Agreement or the
exhibits attached hereto shall be, or shall be deemed to be or constitute: (i) a
release, waiver, novation, cancellation, termination or discharge of the
Consenting Creditor Claims (or any security

 

21



--------------------------------------------------------------------------------

interest or lien securing such claims); or (ii) an amendment, modification or
waiver of any term or provision of the RBL Documents or Notes or any related
loan document or indenture, which are hereby reserved and reaffirmed in full. If
the Transaction is not consummated, or if this Agreement is terminated for any
reason, the Parties hereto fully reserve any and all of their respective rights
and remedies thereunder and applicable law.

This Agreement and the Transaction are part of a proposed settlement of a
dispute among the Parties. Nothing herein shall be deemed an admission of any
kind. Pursuant to Federal Rule of Evidence 408, any applicable state rules of
evidence and any other applicable law, foreign or domestic, this Agreement and
the exhibits attached hereto and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
the terms of this Agreement or the exhibits attached hereto (as applicable).

17.    Headings; Recitals

The section headings of this Agreement are for convenience of reference only and
shall not, for any purpose, be deemed a part of this Agreement. The recitals to
this Agreement are true and correct and incorporated by reference into this
Section 17.

18.    Notice

Any notices or other communications required or permitted under, or otherwise in
connection with, this Agreement shall be in writing and shall be deemed to have
been duly given when delivered in person or upon confirmation of receipt when
transmitted by facsimile transmission (but only if followed by transmittal by
national overnight courier or hand for delivery on the next business day) or on
receipt after dispatch by registered or certified mail, postage prepaid, or on
the next business day if transmitted by national overnight courier, addressed in
each case as follows:

If to the Company:

Lonestar Resources US Inc.

111 Boland Street, Suite 301

Fort Worth, TX 76107

Attn: Frank D. Bracken, III

Telephone: 817.921.1889

Email: fbracken@lonestarresources.com

with a copy to:

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022-4834

Attn: David A. Hammerman

         Keith A. Simon

         Annemarie V. Reilly

         Brett M. Neve

Telephone: 212.906.1200

Fax: 212.751.4864

Email: david.hammerman@lw.com

            keith.simon@lw.com

            annemarie.reilly@lw.com

            brett.neve@lw.com

 

22



--------------------------------------------------------------------------------

-and-

Hunton Andrews Kurth LLP

600 Travis Street, Suite 4200

Houston, TX 77002

Attn: Tad Davidson

Direct Dial: 713.220.3810

Fax: 713.220.4285

Email: TadDavidson@HuntonAK.com

If to any Consenting RBL Lender:

To the address (if any) specified on the signature page of this Agreement for
the applicable Consenting RBL Lender

If to the RBL Agent:

Citibank, N.A.

2700 Post Oak Blvd.

Suite 550

Houston, TX 77056

Attn: Bryan McDavid

Telephone: 713.752.5074

Email: bryan.mcdavid@citi.com

with a copy to:

Linklaters LLP

1290 Avenue of the Americas

New York, NY 10105

Attn: Margot Schonholtz

         Penelope Jensen

Telephone: 212.903.9000

Email: margot.schonholtz@linklaters.com

            penelope.jensen@linklaters.com

 

23



--------------------------------------------------------------------------------

If to any Consenting Noteholder:

To the address (if any) specified on the signature page of this Agreement for
the applicable Consenting Noteholder

with a copy to:

Stroock & Stroock & Lavan LLP

180 Maiden Lane

New York, NY 10038

Attn: Kristopher M. Hansen

         Erez E. Gilad

         Jason M. Pierce

Telephone: 212.806.5400

Email: khansen@stroock.com

            egilad@stroock.com

            jpierce@stroock.com

19.    Successors and Assigns

Subject to Section 10, neither this Agreement nor any of the rights or
obligations hereunder may be assigned by any Party hereto, without the prior
written consent of the other Parties hereto (in each case such consent not to be
unreasonably withheld), and then only to a Person who has agreed to be bound by
the provisions of this Agreement. This Agreement is intended to and shall bind
and inure to the benefit of the Parties and their respective successors,
permitted assigns, heirs, executors, administrators and representatives.

20.    No Third-Party Beneficiaries

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties hereto and no other person or entity shall be a third-party
beneficiary hereof or shall otherwise be entitled to enforce any provision
hereof.

21.    Counterparts

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Any Party hereto may execute and deliver a counterpart
of this Agreement by delivery by facsimile transmission or electronic mail of a
signature page of this Agreement signed by such Party, and any such facsimile or
electronic mail signature shall be treated in all respects as having the same
effect as having an original signature.

22.    No Consideration

It is hereby acknowledged by the Parties that no pecuniary consideration shall
be due or paid to the Parties in exchange for their support of the Transaction
or vote to accept the Plan, other than the obligations imposed upon such Party
pursuant to the terms of this Agreement.

 

24



--------------------------------------------------------------------------------

23.    Acknowledgement; Not a Solicitation

This Agreement does not constitute, and shall not be deemed to constitute (i) an
offer for the purchase, sale, exchange, hypothecation, or other transfer of
securities for purposes of the Securities Act of 1933 and the Securities
Exchange Act of 1934 (or any other federal or state law or regulation), or
(ii) a solicitation of votes on the Plan for purposes of the Bankruptcy Code.
The vote of each Consenting Creditor to accept or reject the Plan shall not be
solicited except in accordance with applicable law.

24.    Public Announcement and Filings

Except as required by applicable law or regulation, or the rules of any
applicable stock exchange or regulatory body, or in filings to be made with the
Bankruptcy Court, no Party shall, nor shall it permit any of its respective
affiliates to, make any public announcement in respect of this Agreement or the
transactions contemplated hereby or by the Plan Term Sheet without the prior
written consent of the Company, the Required Consenting RBL Lenders, and the
Required Consenting Noteholders (in each case such consent not to be
unreasonably withheld); provided, that drafts of any press releases by the
Company regarding the Transaction shall be submitted to the RBL Agent’s counsel
and counsel for the Ad Hoc Noteholders Group at least two (2) business days
prior to making any such disclosure. Notwithstanding the foregoing or any
provision of any other agreement between the Company and such Consenting
Creditor to the contrary, no Party or its advisors shall disclose to any Person
(including, for the avoidance of doubt, any other Consenting Creditor), other
than advisors to the Company, the RBL Agent, and the Ad Hoc Noteholders Group,
the principal amount or percentage of any RBL Claims or Notes Claims held by any
Consenting Creditor without such Consenting Creditor’s express prior written
consent, unless required by applicable law; provided, however, that the Company
shall not be required to keep confidential the aggregate holdings of all
Consenting Creditors, and each Consenting Creditor hereby consents to the
disclosure of the execution of this Agreement by the Company, and the terms and
contents hereof (provided that all holdings information shall not be disclosed
except on an aggregate basis for all Consenting Noteholders and all Consenting
RBL Lenders, respectively), in the Plan, the Disclosure Statement filed
therewith, and any filings by the Company with the Bankruptcy Court or the
Securities and Exchange Commission, or as otherwise required by applicable law
or regulation, or the rules of any applicable stock exchange or regulatory body.
For the avoidance of doubt, any public filing of this Agreement, with the
Bankruptcy Court or otherwise, that includes executed pages, schedules or
exhibits to this Agreement shall include such pages, schedules and exhibits only
in redacted form with respect to the holdings of each Consenting Creditor
(provided that the holdings disclosed in such signature pages, schedules or
exhibits may be filed in unredacted form with the Bankruptcy Court under seal).

25.    Relationship Among Parties

It is understood and agreed that no Party has any duty of trust or confidence in
any form with any other Party, and there are no commitments among or between
them, in each case arising solely from or in connection with this Agreement. No
prior history, pattern or practice of sharing confidences among or between the
Parties shall in any way affect or negate this understanding and agreement.
Nothing contained in this Agreement, and no action taken by any Consenting
Creditor hereto is intended to constitute the Consenting Creditors as a
partnership, an association, a joint venture, or any other kind of entity, or
create a presumption that any Consenting Creditor is in any way acting in
concert or as a member of a “group” with any other Consenting Creditor within
the meaning of Rule 13d-5 under the Securities Exchange Act of 1934, as amended.

 

25



--------------------------------------------------------------------------------

26.    No Strict Construction

Each Party acknowledges that it has received adequate information to enter into
this Agreement, and that this Agreement and the exhibits attached hereto have
been prepared through the joint efforts of all of the Parties. Neither the
provisions of this Agreement or the exhibits attached hereto nor any alleged
ambiguity herein or therein shall be interpreted or resolved against any Party
on the ground that such Party’s counsel drafted this Agreement or the exhibits
attached hereto, or based on any other rule of strict construction.

27.    Remedies Cumulative; No Waiver

All rights, powers, and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise of any right, power, or remedy thereof by any
Party shall not preclude the simultaneous or later exercise of any other such
right, power, or remedy by such Party. The failure of any Party hereto to
exercise any right, power, or remedy provided under this Agreement or otherwise
available in respect hereof at law or in equity, or to insist upon strict
compliance by any other Party hereto with its obligations hereunder, and any
custom or practice of the parties at variance with the terms hereof, shall not
constitute a waiver by such Party of its right to exercise any such or other
right, power, or remedy or to demand such strict compliance.

28.    Severability

If any portion of this Agreement or the exhibits attached hereto shall be held
to be invalid, unenforceable, void or voidable, or violative of applicable law,
the remaining portions of this Agreement and the exhibits attached hereto (as
applicable) so far as they may practicably be performed shall remain in full
force and effect and binding on the Parties hereto, provided that, this
provision shall not operate to waive any condition precedent to any event set
forth herein.

29.    Time of Essence

Time is of the essence in the performance of each of the obligations of the
Parties and with respect to all covenants and conditions to be satisfied by the
Parties in this Agreement and all documents, acknowledgments and instruments
delivered in connection herewith. If any time period or other deadline provided
in this Agreement expires on a day that is not a business day, then such time
period or other deadline, as applicable, shall be deemed extended to the next
succeeding business day.

 

26



--------------------------------------------------------------------------------

30.    Additional Parties

Without in any way limiting the provisions hereof, additional RBL Lenders and
Noteholders may elect to become Parties by executing and delivering to the
Company a counterpart hereof or a Joinder, as applicable, in accordance with the
terms of this Agreement. Such additional RBL Lenders and Noteholders shall
become a Party to this Agreement as a Consenting RBL Lender or Consenting
Noteholder, as applicable, in accordance with the terms of this Agreement.

31.    Rules of Interpretation

For purposes of this Agreement, unless otherwise specified: (a) each term,
whether stated in the singular or the plural, shall include both the singular
and the plural, and pronouns stated in the masculine, feminine or neuter gender
shall include the masculine, feminine and the neuter gender; (b) all references
herein to “Articles”, “Sections”, and “Exhibits” are references to Articles,
Sections, and Exhibits of this Agreement; and (c) the words ‘‘herein,’’
“hereof,” “hereunder” and ‘‘hereto’’ refer to this Agreement in its entirety
rather than to a particular portion of this Agreement.

32.    Term Sheets

The Plan Term Sheet and any term sheets attached to the Plan Term Sheet
(collectively, the “Term Sheets”) are expressly incorporated herein by reference
and made part of this Agreement as if fully set forth herein. The Term Sheets
set forth the material terms and conditions of the Transaction; provided,
however, the Term Sheets are supplemented by the other terms and conditions of
this Agreement. In the event of any conflict or inconsistency between the Term
Sheets and any other provision of this Agreement, the Term Sheets will govern
and control to the extent of such conflict or inconsistency. In the event of any
conflict or inconsistency between the Plan Term Sheet and any other Term Sheet
attached to the Plan Term Sheet, such other Term Sheet will govern and control
to the extent of such conflict or inconsistency.

33.    Email Consents

Where a written consent, acceptance, approval, or waiver is required pursuant to
or contemplated under this Agreement, such written consent, acceptance,
approval, or waiver shall be deemed to have occurred if, by agreement between
counsel to the Parties submitting and receiving such consent, acceptance,
approval, or waiver, it is conveyed in writing (including electronic mail)
between each such counsel without representations or warranties of any kind on
behalf of such counsel.

34.    Acknowledgements

The Parties understand that the Consenting RBL Lenders and the Consenting
Noteholders are engaged in a wide range of financial services and businesses. In
furtherance of the foregoing, the Parties acknowledge and agree that, to the
extent a Consenting RBL Lender or Consenting Noteholder expressly indicates on
its signature page hereto that it is executing this Agreement on behalf of
specific trading desk(s) or business group(s) of the Consenting RBL

 

27



--------------------------------------------------------------------------------

Lender or Consenting Noteholder, the obligations set forth in this Agreement
shall only apply to such trading desk(s) or business group(s) and shall not
apply to any other trading desk or business group of the Consenting RBL Lender
or Consenting Noteholder so long as they are not acting at the direction or for
the benefit of such Consenting RBL Lender or Consenting Noteholder or such
Consenting RBL Lender’s or Consenting Noteholder’s investment in the Company;
provided, that the foregoing shall not diminish or otherwise affect the
obligations and liability therefor of any legal entity that (i) executes this
Agreement or (ii) on whose behalf this Agreement is executed by a Consenting RBL
Lender or Consenting Noteholder.

35.    No Recourse

This Agreement may only be enforced against the Consenting Creditor parties
hereto (and then only to the extent of the specific obligations undertaken by
such parties in this Agreement). All claims or causes of action (whether in
contract, tort, equity or any other theory) that may be based upon, arise out of
or relate to this Agreement, or the negotiation, execution or performance of
this Agreement, may be made only against the Persons that are expressly
identified as Consenting Creditor parties hereto (and then only to the extent of
the specific obligations undertaken by such parties herein). No past, present or
future direct or indirect director, manager, officer, employee, incorporator,
member, partner, stockholder, equity holder, trustee, affiliate, controlling
person, agent, attorney or other representative of any Consenting Creditor party
hereto (including any person negotiating or executing this Agreement on behalf
of such party hereto), nor any past, present or future direct or indirect
director, manager, officer, employee, incorporator, member, partner,
stockholder, equity holder, trustee, affiliate, controlling person, agent,
attorney or other representative of any of the foregoing (other than any of the
foregoing that is a Consenting Creditor party hereto), shall have any liability
with respect to this Agreement or with respect to any proceeding (whether in
contract, tort, equity or any other theory that seeks to “pierce the corporate
veil” or impose liability of an entity against its owners or affiliates or
otherwise) that may arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement.

[Remainder of page intentionally left blank; signature page follows.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized signatories, solely in their
respective capacity as such and not in any other capacity, as of the date first
set forth above.

 

LONESTAR RESOURCES US INC.

 

           By:  

/s/ Frank D. Bracken III

  Name:     Title:  

 

LONESTAR RESOURCES AMERICA, INC.

 

  By:  

/s/ Frank D. Bracken III

  Name:     Title:  

 

LONESTAR RESOURCES, INC.

 

  By:  

/s/ Frank D. Bracken III

  Name:     Title:  

 

LONESTAR RESOURCES INTERMEDIATE, INC.

 

  By:  

/s/ Frank D. Bracken III

  Name:     Title:  

 

LNR AMERICA, INC.

 

  By:  

/s/ Frank D. Bracken III

  Name:     Title:  

 

EAGLEFORD GAS, LLC

 

  By:  

/s/ Frank D. Bracken III

  Name:     Title:  

 

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

POPLAR ENERGY, LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

EAGLEFORD GAS 2, LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

EAGLEFORD GAS 3, LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

EAGLEFORD GAS 4, LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

EAGLEFORD GAS 5, LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

EAGLEFORD GAS 6, LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

EAGLEFORD GAS 7, LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

EAGLEFORD GAS 8, LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

EAGLEFORD GAS 10, LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

EAGLEFORD GAS 11, LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

LONESTAR OPERATING, LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

LONESTAR BR DISPOSAL LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

LA SALLE EAGLE FORD GATHERING LINE, LLC

 

By:

 

/s/ Frank D. Bracken III

Name:

 

Title:

 

 

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

AMADEUS PETROLEUM INC.

        By:  

/s/ Frank D. Bracken III

        Name:           Title:  

T-N-T ENGINEERING, INC.

        By:  

/s/ Frank D. Bracken III

        Name:           Title:  

ALBANY SERVICES, L.L.C.

        By:  

/s/ Frank D. Bracken III

        Name:           Title:  

 

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

RBL AGENT AND CONSENTING CREDITOR

 

CITIBANK, N.A. By:  

/s/ Bryan McDavid

Name:   Bryan McDavid Title:   Senior Vice President

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

CONSENTING CREDITOR

JPMORGAN CHASE BANK, N.A., (“JPMC”) solely in respect of its Commercial Banking
Corporate Client Banking & Specialized Industries unit (“CCBSI”) and not any
other unit, group, division or affiliate of JPMC and solely in respect of
CCBSI’s RBL Claims. For the avoidance of doubt, and notwithstanding anything to
the contrary contained in this Agreement, this Agreement shall not apply to JPMC
(other than with respect to claims arising from the RBL Claims held by CCBSI).

 

By:  

/s/ Michael A. Kamauf

Name:   Michael A. Kamauf Title:   Authorized Officer

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

CONSENTING CREDITOR

ABN AMRO CAPITAL USA LLC

 

By:  

/s/ Hugo Diogo

Name:   Hugo Diogo Title:   Managing Director By:  

/s/ Kelly Hall

Name:   Kelly Hall Title:   Director

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

CONSENTING CREDITOR

COMERICA BANK

 

By:  

/s/ Chris Reed

Name:   Chris Reed Title:   Vice President

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

CONSENTING CREDITOR

TRUIST BANK, as successor in merger to SUNTRUST BANK

 

By:  

/s/ William S Krueger

Name:   William S Krueger Title:   Senior Vice President

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

CONSENTING CREDITOR

IBERIABANK, a division of First Horizon

 

By:  

/s/ William Chapman

Name:   William Chapman Title:   Market President – Energy Lending

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

CONSENTING CREDITOR

OCM ENERGY HOLDINGS, LLC

 

By:  

/s/ Jared Parker

Name:   Jared Parker Title:  

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

CONSENTING CREDITOR

BARCLAYS BANK PLC (“Barclays”), solely in respect of its Portfolio Management
Group (“PMG”) and not any other desk, unit, group, division, or affiliate of
Barclays and solely in respect of the PMG’s RBL Claims, as a Consenting
Creditor. For the avoidance of doubt, and notwithstanding anything to the
contrary contained in this Agreement, nothing in this Agreement shall bind
Barclays or its affiliates to take or not take any action, or otherwise in any
respect, other than with respect to its PMG and the PMG’s RBL Claims.

 

By:  

/s/ Robert Silverman

Name:   Robert Silverman Title:   Authorized Signatory

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

CONSENTING CREDITOR

FIFTH THIRD BANK, NATIONAL ASSOCIATION

 

By:  

/s/ David R. Garcia

Name:   David R. Garcia Title:   Vice President

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

CONSENTING NOTEHOLDER

[Noteholder]

By:  

FS/EIG Advisor, LLC, its investment adviser

 

By:  

/s/ [Signatory]

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

CONSENTING NOTEHOLDER

[Noteholder]

By:   Hotchkis and Wiley Capital Management, LLC (H&W) as its investment manager
By:  

/s/ [Signatory]

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

CONSENTING NOTEHOLDER

[Noteholder]

By:  

Loomis, Sayles & Company, Incorporated

Its General Partner

By:  

/s/ [Signatory]

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

CONSENTING NOTEHOLDER

 

David Matlin By:  

/s/ David Matlin

Signature Page to Restructuring Support Agreement for Lonestar Resources
America, Inc.



--------------------------------------------------------------------------------

Exhibit A

Plan Term Sheet

 



--------------------------------------------------------------------------------

LONESTAR RESOURCES AMERICA INC.

PLAN TERM SHEET

September 14, 2020

THIS PLAN TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A
SOLICITATION OF ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN OF REORGANIZATION
PURSUANT TO THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL BE MADE
ONLY IN COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND PROVISIONS OF THE
BANKRUPTCY CODE. THIS PLAN TERM SHEET IS BEING PROVIDED IN FURTHERANCE OF
SETTLEMENT DISCUSSIONS AND IS ENTITLED TO PROTECTION PURSUANT TO RULE 408 OF THE
FEDERAL RULES OF EVIDENCE AND ANY SIMILAR FEDERAL OR STATE RULE OF EVIDENCE. THE
TRANSACTIONS DESCRIBED IN THIS PLAN TERM SHEET ARE SUBJECT IN ALL RESPECTS TO,
AMONG OTHER THINGS, EXECUTION AND DELIVERY OF DEFINITIVE DOCUMENTATION AND
SATISFACTION OR WAIVER OF THE CONDITIONS PRECEDENT SET FORTH THEREIN.

NOTHING IN THIS PLAN TERM SHEET SHALL CONSTITUTE OR BE CONSTRUED AS AN ADMISSION
OF ANY FACT OR LIABILITY, A STIPULATION OR A WAIVER, AND EACH STATEMENT
CONTAINED HEREIN IS MADE WITHOUT PREJUDICE, WITH A FULL RESERVATION OF ALL
RIGHTS, REMEDIES, CLAIMS AND DEFENSES OF THE PARTIES TO THE RESTRUCTURING
SUPPORT AGREEMENT (AS DEFINED BELOW). THIS PLAN TERM SHEET DOES NOT INCLUDE A
DESCRIPTION OF ALL OF THE TERMS, CONDITIONS, AND OTHER PROVISIONS THAT ARE TO BE
CONTAINED IN THE DEFINITIVE DOCUMENTS, WHICH REMAIN SUBJECT TO DISCUSSION,
NEGOTIATION AND EXECUTION. EXCEPT AS PROVIDED IN THE RESTRUCTURING SUPPORT
AGREEMENT, THIS PLAN TERM SHEET, AND THE TERMS CONTAINED HEREIN, ARE
CONFIDENTIAL.

SUMMARY OF RESTRUCTURING TRANSACTION

This term sheet (this “Plan Term Sheet”) sets forth certain key terms of a
proposed restructuring transaction (the “Transaction”) with respect to the
existing debt and other obligations of (i) Lonestar Resources US Inc.
(“Parent”), (ii) Lonestar Resources America Inc. (“Lonestar”), and (iii) each
other direct and indirect wholly-owned subsidiary of Parent (each, a “Lonestar
Subsidiary”, and together with Parent and Lonestar, the “Company” or the
“Debtors”), to be implemented through jointly administered voluntary prepackaged
cases to be commenced by the Company under chapter 11 of the Bankruptcy Code in
the United States Bankruptcy Court for the Southern District of Texas, Houston
Division. This Plan Term Sheet is the “Plan Term Sheet” referenced as Exhibit A
in that certain Restructuring Support Agreement, dated as of September 14, 2020
(including all exhibits, annexes and schedules, as the same may be amended,
modified or supplemented in accordance with the terms thereof, the
“Restructuring Support Agreement”), by and among the Company, the Consenting RBL
Lenders, and the Consenting Noteholders party thereto. Capitalized terms used
but not otherwise defined in this Plan Term Sheet have the meanings given to
such terms in the Restructuring Support Agreement. This Plan Term Sheet
supersedes any proposed summary of terms or conditions regarding the subject
matter hereof and dated prior to the date hereof. Subject to the Restructuring
Support Agreement, the Transaction will be implemented pursuant to the Plan and
the other Definitive Documents.



--------------------------------------------------------------------------------

The Company   

1)  Lonestar Resources US Inc.

2)  Lonestar Resources America Inc.

3)  Lonestar Resources Intermediate Inc.

4)  LNR America Inc.

5)  Amadeus Petroleum Inc.

6)  Albany Services, L.L.C.

7)  T-N-T Engineering, Inc.

8)  Lonestar Resources, Inc.

9)  Lonestar Operating, LLC

10)  Poplar Energy, LLC

11)  Eagleford Gas, LLC

12)  Eagleford Gas 2, LLC

13)  Eagleford Gas 3, LLC

14)  Eagleford Gas 4, LLC

15)  Eagleford Gas 5, LLC

16)  Eagleford Gas 6, LLC

17)  Eagleford Gas 7, LLC

18)  Eagleford Gas 8, LLC

19)  Eagleford Gas 10, LLC

20)  Lonestar BR Disposal LLC

21)  La Salle Eagle Ford Gathering Line LLC

22)  Eagleford Gas 11, LLC

23)  [Boland Building, LLC]

Claims and Interests to be Restructured   

RBL Claims: The “RBL Claims” consist of not less than $285 million in unpaid
principal as of September 14, 2020, not less than $397,634.00 in respect of
letters of credit issued by the Issuing Banks (as defined in the RBL Credit
Agreement (as defined below)), claims of the Treasury Management Parties (as
defined in the RBL Credit Agreement) in amounts yet to be determined, claims of
the Indemnitees (as defined in the RBL Credit Agreement) in amounts yet to be
determined, in each case, plus accrued and unpaid interest, fees, costs,
expenses and other obligations, including, without limitation, reasonable and
documented attorney’s fees, agent’s fees, other professional fees and
disbursements and other obligations arising and payable under or in connection
with that certain Credit Agreement, dated as of July 28, 2015 (as amended,
modified, or supplemented from time to time, the “RBL Credit Agreement,” and
together with all Loan Documents (as defined in the RBL Credit Agreement), and
all other documentation executed or delivered in connection therewith, the “RBL
Documents” and such facility, the “RBL Facility”), by and among Lonestar, as
borrower, Citibank, N.A., as administrative agent and collateral agent (the “RBL
Agent”), the lenders party thereto from time to time (the “RBL Lenders,” and
together with the RBL Agent, Issuing Banks, Treasury Management Parties, Swap
Lenders and Indemnitees, the “RBL Secured Parties”), and the other parties
thereto;

 

Notes Claims: The “Notes Claims” consist of any and all claims and obligations
arising under or in connection with the 11.250% Senior Notes due 2023 (the
“Notes” and the holders thereof, the “Noteholders”) issued

 

2



--------------------------------------------------------------------------------

  

pursuant to that certain Indenture, dated as of January 4, 2018 (as amended,
modified, or supplemented from time to time), by and among Lonestar, as issuer,
each of the guarantors party thereto from time to time, and UMB Bank, N.A., as
trustee (in such capacity, together with any successor trustee, the “Notes
Trustee”) governing the issuance of the Notes (the “Indenture”);

 

General Unsecured Claims: consisting of prepetition general unsecured claims
(other than the Notes Claims or any Intercompany Claims) (the “General Unsecured
Claims”);

 

Intercompany Claims: consisting of any claim held by a Debtor against another
Debtor (the “Intercompany Claims”);

 

Parent Preferred Equity Interests: consisting of any shares of preferred stock
of Parent, and any options, warrants, or rights to acquire any such shares of
preferred stock of Parent (the “Parent Preferred Equity Interests”);

 

Parent Common Equity Interests: consisting of any shares of common stock of
Parent and any options, warrants, or rights to acquire any such shares of common
stock of Parent (the “Parent Common Equity Interests”); and

 

Lonestar Subsidiary Interests: consisting of any equity interests in any of the
Lonestar Subsidiaries including common equity interests and any options,
warrants, or rights to acquire any equity interests in any Lonestar Subsidiary
(the “Lonestar Subsidiary Interests”).

Commodity Hedging   

All of the Company’s hedging positions with the Swap Lenders (as defined in the
RBL Credit Agreement) have been or will be consensually terminated prior to the
Petition Date in order to provide the Company approximately $30 million of cash
proceeds (the “Hedge Unwind Proceeds”). The Hedge Unwind Proceeds shall be held
in a blocked account at Citibank subject to a control agreement.

 

At the “first day” hearing, the Debtors shall seek entry of a hedging order (the
“Hedging Order”), which shall be in form and substance acceptable to the Company
and the RBL Agent, authorizing the Debtors to: (a) enter into amended and
restated swap agreements and new swap agreements, as applicable (collectively,
the “Postpetition Swap Agreements”) with Swap Lenders party to prepetition swap
agreements or any Consenting RBL Lender or its Affiliate (as defined in the RBL
Credit Agreement) (collectively, the “Postpetition Hedging Lenders”) and
(b) provide superpriority treatment to the Postpetition Hedging Lenders for
claims arising under or in connection with the Postpetition Swap Agreements.

 

On the Plan Effective Date (as defined below), the Postpetition Swap Agreements
will be novated to the borrower under the Facilities (as defined below).

 

3



--------------------------------------------------------------------------------

Funding of Chapter 11 Cases and Use of Cash Collateral    The Chapter 11 Cases
shall be funded with cash on hand (including the Hedge Unwind Proceeds). The
Debtors will continue using prepetition collateral and cash collateral
(including the Hedge Unwind Proceeds) pursuant to the terms of the Cash
Collateral Orders, which shall be in form and substance acceptable to the
Company and the RBL Agent. The Company and the RBL Agent will consult with, and
consider in good faith any comments received from, counsel to the Ad Hoc
Noteholders Group with respect to the Cash Collateral Orders. Exit Financing   
On the Plan Effective Date, the Reorganized Debtors1 will enter into (a) a
revolving credit facility (the “Revolving Credit Facility” and the loans
thereunder, the “Revolving Loans” and each lender thereunder a “Revolving
Lender”), (b) a second-out term loan credit facility (the “Second Out Term Loan
Facility”, and the loans thereunder, the “Second Out Term Loans”), and (c) if
necessary, a last-out term loan credit facility (the “Last Out Term Loan
Facility”, and the loans thereunder, the “Last Out Term Loans”, and together
with the Revolving Credit Facility and the Second Out Term Loan Facility, the
“Facilities”), the terms and conditions of each of which shall be consistent in
all material respects with the Facilities Term Sheet attached hereto as Exhibit
1 (the “Facilities Term Sheet”). New Warrants    On the Plan Effective Date, the
Reorganized Debtors shall have issued warrants (the “New Warrants”) to purchase
up to 10% of the New Equity Interests, subject to dilution only by the MIP
Equity (as defined below), to the holders of allowed RBL Claims that have voted
to accept the Plan and become a Revolving Lender under the Revolving Credit
Facility, on terms and conditions consistent in all material respects with the
Warrant Term Sheet attached hereto as Exhibit 2 (the “Warrant Term Sheet” and,
together with this Plan Term Sheet, and the Facilities Term Sheet, the “Term
Sheets”).

TREATMENT OF CLAIMS AND INTERESTS AGAINST THE DEBTORS

The below summarizes the treatment to be received on or as soon as practicable
after the Plan Effective Date by holders of claims against, and interests in,
the Debtors pursuant to the Plan and the voting status of such claims and
interests.

 

1 

The term “Reorganized Debtors” means the Debtors, as reorganized pursuant to the
Plan on or after the Plan Effective Date.

 

4



--------------------------------------------------------------------------------

Administrative Expense, Priority Tax, and Other Priority Claims   

Allowed administrative, priority tax, and other priority claims shall be
satisfied in full, in cash, or otherwise receive treatment consistent with the
provisions of section 1129(a)(9) (or other applicable provisions) of the
Bankruptcy Code.

 

Unimpaired – Presumed to Accept

RBL Claims   

On the Plan Effective Date, each holder of an allowed RBL Claim that has voted
to accept the Plan shall receive its pro rata share of:

 

(a) cash in an amount equal to all accrued and unpaid interest (at the
non-default rate so long as the Restructuring Support Agreement has not been
terminated), fees, and other amounts (excluding amounts owed for principal,
undrawn letters of credit and contingent reimbursement and indemnification
obligations) owing under the RBL Facility through the Plan Effective Date as set
forth in the RBL Documents (the “RBL Cash Distribution”), to the extent not
previously paid;

 

(b) the Revolving Loans;

 

(c) the New Warrants; and

 

(d) the Second Out Term Loans; and

 

each holder of an allowed RBL Claim that has not voted on the Plan or has voted
to reject the Plan shall receive its pro rata share of:

 

(a) the RBL Cash Distribution, to the extent not previously paid; and

 

(b) the Last Out Term Loans.

 

Impaired – Entitled to Vote

Other Secured Claims   

Each holder of an allowed secured claim (other than a priority tax claim or RBL
Claim) shall receive (a) cash equal to the full allowed amount of its claim,
(b) reinstatement of such holder’s claim, (c) the return or abandonment of the
collateral securing such claim to such holder, or (d) such other less favorable
treatment as may otherwise be agreed to by such holder and the Debtors (with the
consent of the RBL Agent and the Required Consenting Noteholders).

 

Unimpaired – Deemed to Accept

 

5



--------------------------------------------------------------------------------

Notes Claims   

Each holder of an allowed Notes Claim shall receive its pro rata share of 96% of
the new equity interests to be issued by Reorganized Parent2 pursuant to the
Plan on the Plan Effective Date (the “New Equity Interests”), subject to
dilution by the MIP Equity and the New Warrants.

 

Impaired – Entitled to Vote

General Unsecured Claims   

On or as soon as practicable after the earliest to occur of the Plan Effective
Date and the date such claim becomes due in the ordinary course of business,
except to the extent that a holder agrees to less favorable treatment, each
holder of an allowed General Unsecured Claim shall receive payment in full in
cash on account of their allowed claim or such other treatment as would render
such claim unimpaired.

 

Holders of General Unsecured Claims will not be required to file any proof of
claim in the Chapter 11 Cases.

 

Unimpaired – Deemed to Accept

Intercompany Claims   

Intercompany Claims shall be reinstated, compromised, or cancelled, at the
option of the relevant holder of such claims with the consent of the RBL Agent
and the Required Consenting Noteholders.

 

Impaired – Deemed to Accept

Parent Preferred Equity Interests   

All Parent Preferred Equity Interests shall be cancelled, and each holder of
Parent Preferred Equity Interests shall receive, on account of such Parent
Preferred Equity Interests, its pro rata share of 3% of the New Equity
Interests, subject to dilution by the MIP Equity and the New Warrants.

 

Impaired – Entitled to Vote

Parent Common Equity Interests   

All Parent Common Equity Interests shall be cancelled, and, solely to the extent
permitted under section 1129(b)(2)(C) of the Bankruptcy Code, each holder of
Parent Common Equity Interests shall receive, on account of such Parent Common
Equity Interests, its pro rata share of 1% of the New Equity Interests, subject
to dilution by the MIP Equity and the New Warrants.

 

Impaired – Entitled to Vote

 

2 The term “Reorganized Parent” means Lonestar Resources US Inc., as reorganized
pursuant to the Plan on or after the Plan Effective Date, or the new parent of
the Reorganized Debtors, whether by merger, consolidation or otherwise, and may
be a corporation, limited liability company or partnership, as determined by the
Company and the Required Consenting Noteholders (subject to the reasonable
consent of the RBL Agent).

 

6



--------------------------------------------------------------------------------

Lonestar Subsidiary Interests   

All Lonestar Subsidiary Interests shall remain effective and outstanding on the
Plan Effective Date and shall be owned and held by the same applicable entities
that held and/or owned such interests immediately prior to the Plan Effective
Date.

 

Unimpaired – Deemed to Accept

OTHER TERMS OF THE TRANSACTION

 

Definitive Documents    This Plan Term Sheet is indicative, and any final
agreement with respect to the Transaction will be subject to the Definitive
Documents. The Definitive Documents shall (i) contain terms and conditions
consistent in all respects with the Term Sheets and the Restructuring Support
Agreement, and (ii) be consistent with and subject to the applicable approval
and consent rights set forth in this Plan Term Sheet and the Restructuring
Support Agreement; provided, that, upon completion, the Definitive Documents and
every other document, deed, agreement, filing, notification letter or instrument
related to the Transaction shall contain terms, conditions, representations,
warranties, and covenants consistent with the terms of the Term Sheets and the
Restructuring Support Agreement as they may be modified, amended, or
supplemented in accordance with the Restructuring Support Agreement. Executory
Contracts and Unexpired Leases    The Company reserves the right to reject
certain executory contracts and unexpired leases subject to the consent of
(i) the RBL Agent (acting at the direction of the Required Consenting RBL
Lenders), and (ii) the Required Consenting Noteholders (such consent not to be
unreasonably withheld or delayed). All executory contracts and unexpired leases
not expressly rejected will be deemed assumed pursuant to the Plan. Corporate
Governance   

The material terms and conditions of the new corporate governance documents (the
“New Corporate Governance Documents”) shall be set forth in the Plan Supplement.
The New Corporate Governance Documents shall include customary language to
address bank regulatory issues.

 

The New Equity Interests shall be DTC-eligible upon, or substantially
concurrently with, emergence.

Board of Directors    The initial directors of the board or other governing body
of Reorganized Parent (the “New Board”) shall be selected by the Ad Hoc
Noteholder Group (and shall include the chief executive officer of Reorganized
Parent).

 

7



--------------------------------------------------------------------------------

Management Incentive Plan   

On or before the 60th day following the Plan Effective Date or as soon as
reasonably practicable thereafter, Reorganized Parent shall enter into a
management incentive plan (the “Management Incentive Plan”) which shall
(i) reserve 8% of the New Equity Interests (or restricted stock units, options,
or other rights exercisable, exchangeable, or convertible into such New Equity
Interests) on a fully diluted basis to certain members of senior management to
be determined by the New Board (“MIP Equity”) and (ii) otherwise contain terms
and conditions (including the form of awards, allocation of awards, vesting and
performance metrics) to be determined by the New Board.

 

Any shares of MIP Equity acquired pursuant to the Management Incentive Plan
shall dilute the shares of New Equity Interests (including, without limitation,
any equity issued with respect to the New Warrants) otherwise distributed
pursuant to the Plan.

Releases, Exculpation, and Indemnification    The Plan and the Combined
Disclosure Statement and Confirmation Order will contain customary mutual
releases (including third party releases), exculpation, and indemnification
provisions, in each case, to the fullest extent permitted by law, in favor of
the Company, the Reorganized Debtors, the RBL Secured Parties, the Postpetition
Hedging Lenders, the lenders, agents, and other parties to the Facilities as of
the Effective Date, the Consenting Noteholders, the members of the Ad Hoc
Noteholders Group, the Indenture Trustee, holders of Parent Preferred Equity
Interests and holders of Parent Common Equity Interests that provide a release,
and each of their respective current and former affiliates, subsidiaries,
members, directors, officers, professionals, advisors, and employees, in their
respective capacities as such. Such release and exculpation shall include,
without limitation, any and all claims, obligations, rights, suits, damages,
causes of action, remedies, and liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, including any derivative claims and avoidance actions, of
the Company and such other releasing party, whether known or unknown, foreseen
or unforeseen, existing or hereinafter arising, in law, equity, contract, or
otherwise, that the Company or such other releasing party would have been
legally entitled to assert in its own right (whether individually or
collectively), or on behalf of the holder of any claim or equity interest
(whether individually or collectively) or other entity, based in whole or in
part upon any act or omission, transaction, or other occurrence or circumstances
existing or taking place at any time prior to or on the Plan Effective Date
arising from or related in any way in whole or in part to the Company or its
affiliates or subsidiaries, the RBL Facility, the Notes, the Chapter 11 Cases,
the Plan, the Disclosure Statement, the Facilities, the Restructuring Support
Agreement, the Term Sheets, the purchase, sale, or rescission of the purchase or
sale of any security of the Company, the subject matter of, or the transactions
or events giving rise to, any claim or equity interest that is treated in the
Plan, or the negotiation, formulation, or preparation of the Definitive
Documents or related agreements, instruments, or other documents. To the maximum
extent permitted by applicable law, any such releases shall bind all parties
that affirmatively vote to accept the Plan, those parties that abstain from
voting on the Plan if they fail to opt-out of the releases, those parties that
vote to reject the Plan unless they opt-out

 

8



--------------------------------------------------------------------------------

   of the releases, those non-voting parties that fail to return an opt-out
form, and all other holders of claims and interests to the maximum extent
permitted under applicable law. Injunction & Discharge    The Plan and the
Combined Disclosure Statement and Confirmation Order will contain customary
injunction and discharge provisions. Cancellation of Instruments, Certificates,
and Other Documents   

On the Plan Effective Date, except to the extent otherwise provided herein, in
the Plan, or in the Facilities, all instruments, certificates, and other
documents evidencing debt of or equity interests in Parent and its subsidiaries
shall be cancelled, and the obligations of Parent and its subsidiaries
thereunder, or in any way related thereto, shall be discharged; provided,
however, that the RBL Facility, the other RBL Documents and all liens,
mortgages, and security interests granted by the Debtors pursuant to the RBL
Facility and the other RBL Documents to secure the RBL Claims prior to the
Petition Date will be unaltered by the Plan (other than amending and restating
certain RBL Loan Documents in accordance with the Plan), and all such liens,
mortgages and security interests shall remain in effect to the same extent, in
the same manner and on the same terms and priorities as they were prior to the
Petition Date and secure the obligations of the Reorganized Company under the
Facilities.

 

The Postpetition Swap Agreements shall be unaltered by the Plan.

 

All indemnification obligations and expense reimbursement obligations of the
Debtors arising under the RBL Documents in favor of the parties to the RBL
Facility, or their respective directors, officers, employees, agents,
affiliates, controlling persons, and legal and financial advisors, shall remain
in full force and effect, and shall be assumed and be enforceable against the
Reorganized Debtors on and after the Plan Effective Date under the Facilities.

 

Except to the extent otherwise provided herein, in the Plan, or in the
Facilities, the Debtors or the Reorganized Debtors may take such actions
necessary to cause the wind-up and dissolution of certain Lonestar Subsidiaries
to be identified on or prior to the Plan Effective Date with the consent of the
RBL Agent and the Required Consenting Noteholders.

Employee Compensation, Severance, and Benefit Programs    Reorganized Parent and
certain members of senior management of Parent shall on the Plan Effective Date,
enter into employment contracts that will be effective on the Plan Effective
Date (the “New Employment Contracts”). Solely to the extent of and simultaneous
with the effectiveness of the New Employment Contracts, each member of senior
management of Reorganized Parent party thereto shall agree to terminate their
respective rights under the Company’s change-in-control severance plan and waive
and release all claims relating thereto.

 

9



--------------------------------------------------------------------------------

   Other than as set forth in the immediately preceding paragraph with respect
to senior management’s rights under the change-in-control severance plan, the
New Employment Contracts and all other employment agreements and severance
policies, and all employment, compensation and benefit plans, policies, and
programs of the Company applicable to any of its employees and retirees,
including, without limitation, all workers’ compensation programs, savings
plans, retirement plans, SERP plans, healthcare plans, disability plans,
severance benefit plans, incentive plans, change-in-control plans, life and
accidental death and dismemberment insurance plans (collectively, the “Specified
Employee Plans”), shall be assumed by the Company (and assigned to the
Reorganized Debtors, if necessary) pursuant to section 365(a) of the Bankruptcy
Code, either by a separate motion filed with the Bankruptcy Court or pursuant to
the terms of the Plan and the Combined Disclosure Statement and Confirmation
Order. All claims arising from the Specified Employee Plans shall be unimpaired
by the Plan. Tax Issues    The Plan shall, subject to the terms and conditions
of the Restructuring Support Agreement, be structured to achieve a tax efficient
structure, in a manner reasonably acceptable to the Company, the RBL Agent, and
the Required Consenting Noteholders. Securities Law Exemptions    The Plan and
the Combined Disclosure Statement and Confirmation Order shall provide that the
issuance of any securities thereunder will be exempt from securities laws in
accordance with section 1145 of the Bankruptcy Code, section 4(a)(2) of the
Securities Act, and/or Regulation D of the Securities Act. Registration Rights
   To be determined by the Company and the Required Consenting Noteholders. SEC
Reporting    To be determined by the Company and the Required Consenting
Noteholders. D&O Liability Insurance Policies, Tail Policies, and
Indemnification    The Company shall maintain and continue in full force and
effect all insurance policies for directors’, managers’ and officers’ liability
(the “D&O Liability Insurance Policies”). The Company shall assume (and assign
to the Reorganized Debtors, if necessary), pursuant to section 365(a) of the
Bankruptcy Code, either by a separate motion filed with the Bankruptcy Court or
pursuant to the terms of the Plan and the Combined Disclosure Statement and
Confirmation Order, all of the D&O Liability Insurance Policies and all
indemnification provisions in existence as of the date of the Restructuring
Support Agreement for directors, managers and officers of the Company (whether
in by-laws, certificate of formation or incorporation, board resolutions,
employment contracts, or otherwise, such indemnification provisions,
“Indemnification Provisions”). All claims arising from the D&O Liability
Insurance Policies and such Indemnification Provisions shall be unimpaired by
the Plan.

 

10



--------------------------------------------------------------------------------

Plan Effective Date    The date upon which all conditions to the effectiveness
of the Plan have been satisfied or waived in accordance with the terms of the
Plan and the Plan becomes effective according to its terms (the “Plan Effective
Date”). Conditions to Plan Effectiveness   

The Plan shall contain customary conditions precedent to confirmation of the
Plan and occurrence of the Plan Effective Date, which may be waived in writing
by agreement of the Debtors, the RBL Agent, and the Required Consenting
Noteholders, in each case, subject to the consent rights provided for in the
Restructuring Support Agreement, including, among others:

 

(i)  the Plan and Disclosure Statement and the other Definitive Documents (as
applicable) shall be in full force and effect, and in form and substance, and
containing terms and conditions, consistent in all material respects with the
Term Sheets and the Restructuring Support Agreement;

 

(ii)   the Bankruptcy Court shall have entered the Final Cash Collateral Order
in form and substance consistent in all material respects with the Term Sheets
and the Restructuring Support Agreement, and such Final Cash Collateral Order
shall remain in full force and effect, and no Termination Event (as defined in
the Final Cash Collateral Order) shall have occurred or be continuing
thereunder;

 

(iii)   all of the Restructuring Expenses shall have been paid in full in cash;

 

(iv)  the Bankruptcy Court shall have entered the Combined Disclosure Statement
and Confirmation Order in form and substance consistent in all material respects
with the Term Sheets and the Restructuring Support Agreement and otherwise in
form and substance acceptable to the Debtors, the RBL Agent and the Required
Consenting Noteholders, and such order shall not have been stayed, modified or
vacated, and shall, among other things:

 

a.    authorize the Debtors to take all actions necessary to enter into,
implement, and consummate the contracts, instruments, releases, leases, and
other agreements or documents created in connection with the Plan in a manner
consistent in all respects with the Restructuring Support Agreement and subject
to the consent rights set forth therein;

 

b.   decree that the provisions in the Combined Disclosure Statement and
Confirmation Order and the Plan are non-severable and mutually dependent;

 

11



--------------------------------------------------------------------------------

  

c.    authorize the Debtors to: (1) implement the Transaction; (2) make all
distributions and issuances as required under the Plan, including Cash, New
Equity Interests and the New Warrants; (3) enter into the Facilities and
(4) enter into any agreements and transactions, in each case, in a manner
consistent with the terms of the Restructuring Support Agreement and subject to
the consent rights set forth therein; and

 

d.   authorize the implementation of the Plan in accordance with its terms;

 

(v)    the final version of the Plan, the Definitive Documents, and all other
documents contained in any supplement to the Plan, including any exhibits,
schedules, amendments, modifications, or supplements thereto or other documents
contained therein shall have been executed or filed, as applicable, in form and
substance consistent in all material respects with the Restructuring Support
Agreement, the Term Sheets, and the Plan;

 

(vi)  the Facilities shall be in full force and effect and be consummated
concurrently with the Plan Effective Date, including, but not limited to:

 

a.    the documents related to the Facilities shall have been duly executed and
delivered by all of the relevant parties thereto; and

 

b.   all conditions precedent (other than any conditions related to the
occurrence of the Plan Effective Date) to the effectiveness of the Facilities
shall have been satisfied or waived in writing in accordance with the terms of
each of the Facilities;

 

(vii)  the New Corporate Governance Documents shall be in full force and effect
(with all conditions precedent thereto having been satisfied or waived), subject
to any applicable post-closing execution and delivery requirements;

 

(viii)   the Restructuring Support Agreement shall not have been terminated and
shall remain in full force and effect;

 

(ix)  the Debtors shall have implemented the Transaction and all transactions
contemplated in the Term Sheets in a manner consistent with the Restructuring
Support Agreement (and subject to, and in accordance with, the consent rights
set forth therein), the Term Sheets, and the Plan; and

 

12



--------------------------------------------------------------------------------

  

(x)    all governmental approvals and consents, including Bankruptcy Court
approval, that are legally required for the consummation of the Plan and each of
the other transactions contemplated by the Restructuring Support Agreement shall
have been obtained, not be subject to unfulfilled conditions and be in full
force and effect, and all applicable waiting periods under the Hart-Scott-Rodino
Antitrust Improvements Act of 1976, as amended, shall have expired, if
applicable.

 

13



--------------------------------------------------------------------------------

Exhibit 1

Facilities Term Sheet

Lonestar Resources America Inc.

Amended and Restated Senior Secured Credit Agreement

Indicative Summary of Terms and Conditions

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement, dated as of July 28, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Existing Credit Agreement”). This Term Sheet does not attempt
to describe all of the terms, conditions and requirements that would pertain to
the transactions described herein, but rather is intended to outline certain
items around which the transactions will be structured. Any agreement to provide
the Facilities (as defined below) described herein or any other financing
arrangement will be subject to definitive documentation satisfactory to the
Agent and the Lenders, each acting in its sole discretion, and approval from
each such person’s internal credit committees.

 

Summary of Amended and Restated Senior Secured Credit Agreement

I.   Parties

  

Borrower:

   Reorganized Lonestar Resources America Inc. (the “Borrower”)

Guarantors:

   Reorganized Lonestar Resources US Inc. (the “Parent”) and each Subsidiary of
the Borrower (other than any Excluded Subsidiary) (collectively, the
“Guarantors” and together with the Borrower, the “Loan Parties”).

Agent:

   Citibank, N.A. as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent” and
together with the Administrative Agent, the “Agent”).

II.   Facilities

  

Type and Amount of Facilities:

  

The Existing Credit Agreement shall be amended and restated (the “Amended and
Restated Senior Secured Credit Agreement”) to provide for:

 

(i) a first out senior secured revolving credit facility subject to a borrowing
base described below (the “Revolving Credit Facility” and the lenders thereunder
the “Revolving Lenders”) in an amount equal to 80% of the aggregate outstanding
principal amount of loans and LC Exposure under the Existing Credit Agreement on
the Closing Date (as defined below) of (a) the Consenting RBL Lenders (as
defined in the Restructuring Support Agreement to which this



--------------------------------------------------------------------------------

  

    Term Sheet is attached) and (b) any other Lender under the Existing Credit
Agreement that votes to accept the Plan of Reorganization (as defined below)
(such Lenders, the “Accepting Lenders”), provided that, on the Closing Date (as
defined below), the aggregate principal amount of the Revolving Credit Facility
shall not be less than $152,000,000;

 

(ii)  a second out senior secured term loan facility (the “Second Out Term Loan
Facility”) in an amount equal to 20% of the aggregate outstanding principal
amount of loans and LC Exposure under the Existing Credit Agreement on the
Closing Date of the Consenting RBL Lenders and the Accepting Lenders (the loans
thereunder, the “Second Out Term Loans”); and

 

(iii)  if necessary, a last out senior secured term loan facility (the “Last Out
Term Loan Facility” and together with the Second Out Term Loan Facility, the
“Term Facilities”) in an amount equal to 100% of the aggregate outstanding
principal amount of loans and LC Exposure on the Closing Date of any RBL Lenders
under the Existing Credit Agreement that are not Consenting RBL Lenders or
Accepting Lenders, (the loans thereunder (if any), the “Last Out Term Loans” and
together with the Second Out Term Loans, the “Term Loans”)

 

(together, the “Facilities”).

 

All amounts due and owing to the Secured Parties under the Existing Credit
Agreement (including, but not limited to, any interest, fees, non-contingent
expense reimbursement or indemnification obligations owed to the Secured Parties
pursuant to the Existing Credit Agreement and related loan documents and any
other “Obligations” under the Existing Credit Agreement, but excluding Existing
Letters of Credit (as defined below), any contingent expense reimbursement or
indemnification obligations and the outstanding principal amount of loans under
the Existing Credit Agreement) shall be repaid (or deemed repaid) in full in
cash on the Closing Date.

Maturity Dates and Amortization:

   The Revolving Credit Facility shall mature on the date falling 36 months
after the Closing Date.



--------------------------------------------------------------------------------

  

The Second Out Term Loan Facility shall mature on the date falling 36 months
after the Closing Date and will amortize with quarterly installments in an
amount equal to $5.0 million, commencing on December 31, 2020. Any amounts
applied as a prepayment of the Second Out Term Loans shall be applied as a
credit against the immediately succeeding amortization installment, or
installments (as the case may be).

 

The Last Out Term Loan Facility shall mature on the date falling 42 months after
the Closing Date.

 

The Revolving Credit Facility and the Last Out Term Loan Facility shall not be
subject to amortization.

Letters of Credit:

  

A portion of the Revolving Credit Facility not in excess of $2.5 million shall
be available for the issuance of letters of credit (the “Letters of Credit”) by
Citibank, N.A. (in such capacity, the “Issuing Bank”).

 

Letters of Credit issued under the Existing Credit Agreement which remain
undrawn on the Closing Date (the “Existing Letters of Credit”) shall be “rolled”
into and automatically be deemed to be issued and outstanding under the
Revolving Credit Facility.

Interest Rate:

   The loans under the Revolving Credit Facility (the “Revolving Loans”) and the
Term Loans shall accrue interest at a rate per annum equal to LIBOR (subject to
a 1.00% floor) plus 4.50% or, at the option of the Borrower, ABR (subject to a
2.00% floor) plus 3.50% (the “Applicable Margin”). The Facilities shall include
customary provisions relating to a replacement rate for LIBOR.

Fees:

  

Upfront Fee: A fully earned non-refundable one-time fee equal to 2.00% of the
aggregate principal amount of the Revolving Credit Facility on the Closing Date,
which fee shall be payable on the Closing Date to the Revolving Lenders on a pro
rata basis.

 

Unused Commitment Fee: The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender on a pro rata basis a commitment fee, in an
amount equal to 1.00% of the average daily amount of the unused portion of the
commitment of each Revolving Lender. Accrued commitment fees shall be payable
quarterly in arrears.

 

Warrants: The Borrower shall deliver stock warrants representing up to 10% of
the Equity Interests of the Parent, in form and substance acceptable to the



--------------------------------------------------------------------------------

  

Administrative Agent and on terms consistent with the Warrant Term Sheet
attached as Exhibit 2 to the Plan Term Sheet attached to the Restructuring
Support Agreement, which shall be distributed to the Revolving Lenders on a pro
rata basis.

 

Letter of Credit Fees: The Borrower shall pay a participation fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Revolving Loans on the face amount of each such
Letter of Credit. Such participation fee shall be shared ratably among the
Revolving Lenders and shall be payable quarterly in arrears.

 

A fronting fee equal to 0.125% per annum on the face amount of each Letter of
Credit, shall be payable quarterly in arrears to the Issuing Bank for its own
account. In addition, customary administrative, issuance, amendment, payment and
negotiation charges shall be payable to the Issuing Bank for its own account.

 

Agency Fee: The Borrower shall pay to the Agent an annual administrative fee,
payable in advance, in an amount per annum to be agreed, with the initial
payment thereof due on the Closing Date. Payment of the Agency Fee to be
documented in a letter in form and substance (including the amount of the annual
fee) reasonably satisfactory to the Agent and the Borrower.

 

Collateral/Guarantee:

   The Facilities, treasury management products provided by a Revolving Lender
or an affiliate of a Revolving Lender to the Borrower or any of its Subsidiaries
(a “Treasury Management Party”), each swap agreement between the Borrower or any
subsidiary of the Borrower and a Revolving Lender or an affiliate of a Revolving
Lender (a “Swap Lender”) (whether entered into in connection with the Existing
Credit Agreement or during the term of the Facilities) and any other obligations
of the Borrower and the Guarantors owed to the Lenders, the Agent, the Issuing
Bank, each Swap Lender, each Treasury Management Party, and each other party to
whom the Loan Parties provide indemnities under the Credit Documentation (as
defined below) shall be secured by first priority, perfected liens and security
interests on substantially the same personal and real property assets of the
Loan Parties as provided under and in connection with the Existing Credit
Agreement, including for the avoidance of doubt mortgages on oil



--------------------------------------------------------------------------------

  

and gas properties representing 100% of the Recognized Value of all of the Loan
Parties’ oil and gas properties (the “Collateral Coverage Covenant”). Each
Guarantor under the Existing Credit Agreement shall guarantee the Facilities on
substantially similar terms. The provisions governing testing of, and compliance
with, the Collateral Coverage Covenant shall be substantially consistent with
the Existing Credit Agreement (including Section 8.14(a) thereof).

 

In addition, the Parent will become a Guarantor under the Amended and Restated
Senior Secured Credit Agreement and enter into (i) a pledge over 100% of the
Equity Interests of the Borrower and (ii) an all assets security agreement,
which shall in each case, create a first priority perfected lien over such
collateral in favor of the Secured Parties.

 

The amended and restated Security Instruments shall be based on the Security
Instruments entered into under and in connection with the Existing Credit
Agreement but shall be amended and restated to reflect such amendments as
required to be in form and substance reasonably satisfactory to the Agent and
the Borrower. Any collateral filings made in connection with the existing
Security Instruments and Existing Credit Agreement shall remain in place.

 

Borrowing Base:

  

Substantially consistent with the Existing Credit Agreement giving due regard to
the Documentation Principles (as defined below); provided that, the first
scheduled Borrowing Base redetermination shall occur on February 1, 2021 and
there shall be no scheduled or interim redeterminations prior to such date. The
redetermination of the Borrowing Base on February 1, 2021 may be based on a
reserve report prepared by the chief engineer of the Borrower.

 

    

On the Closing Date, the initial Borrowing Base will be set at the amount of the
Revolving
Credit Facility.

 

In addition to any other rights of the Borrower to request an Interim Borrowing
Base
redetermination (as set out in the Existing Credit Agreement), if the Second Out
Term Loan
Facility is repaid in full in cash on or prior to the date falling 12 months
after the Closing
Date (to the extent permitted as set forth in the “Voluntary Prepayments”
section), the
Borrower shall have the right to elect an additional interim Borrowing Base
redetermination
within 30 days of the full cash repayment of the Second Out Term Loan Facility.



--------------------------------------------------------------------------------

III.    Certain Payment Provisions

Voluntary Prepayments:

  

Voluntary prepayments of Revolving Loans and reductions of commitments shall be
permitted in whole or in part without premium or penalty (but subject to payment
of applicable breakage costs, if any) in minimum amounts and with prior notices
to be agreed. The Last Out Term Loans may not be prepaid prior to the payment in
full in cash of the (x) Revolving Loans and permanent cancellation of the
revolving commitments (or, to the extent agreed by the Issuing Bank and
Revolving Lenders, cash collateralization of the Letters of Credit) and (y) the
Second Out Term Loans. In no event shall prepayment of Last Out Term Loans be
subject to any penalty or premium.

 

Voluntary prepayments of Second Out Term Loans shall be permitted in whole or in
part without premium or penalty (but subject to payment of applicable breakage
costs, if any) provided that, any such prepayment does not cause liquidity on a
pro forma basis, after giving effect to such payment, to be less than
$15.0 million, there is no default or event of default and no Borrowing Base
Deficiency exists.

Mandatory Prepayments:

  

Substantially consistent with the Existing Credit Agreement giving due regard to
the Documentation Principles provided that, Section 3.04(c)(v) of the Existing
Credit Agreement with respect to the mandatory prepayment provisions applicable
during the Limitation Period shall be deleted.

 

In addition, the Amended and Restated Senior Secured Credit Agreement shall
require that:

 

(a)     within one (1) Business Day of the Closing Date, the Borrower applies
cash on hand to prepay the Revolving Credit Facility such that the aggregate
principal amount available for borrowing under the Revolving Credit Facility
following such prepayment is an amount equal to or greater than $15.0 million
(the “Closing Prepayment Requirement”); and



--------------------------------------------------------------------------------

  

 

(b)     if, while there are outstanding Borrowings or LC Exposure, the Borrower
and the other Loan Parties have a Consolidated Cash Balance3 as at 5.00 p.m.
Central time on Thursday of each week (or if such day is not a Business Day, the
next succeeding Business Day) in excess of $20,000,000 (the “Consolidated Cash
Limit” and any excess thereof, the “Excess Cash”) on such date (other than the
proceeds of a borrowing that will be used within three Business Days of such
borrowing), then the Borrower shall, prior to 3:00 p.m. on Friday of each week
(or if such day is not a Business Day, the next succeeding Business Day) ,
prepay the Revolving Loans in the amount of the Excess Cash (other than the
proceeds of a borrowing that will be used within three Business Days of such
borrowing), and if any excess remains after prepaying the Revolving Loans in
full, pay to the Administrative Agent on behalf of the Revolving Lenders to be
held as cash collateral an amount equal to the lesser of (a) such remaining
Excess Cash and (b) the LC Exposure.

Ranking of Facilities:   

Subject to the senior ranking of Secured Swap Agreements (as defined below)
described below, the Revolving Credit Facility (including any treasury
management products of a Treasury Management Party) will be the most senior
ranking credit facility in right of payment under the Amended and Restated
Senior Secured Credit Agreement.

 

The Second Out Term Loan Facility will be subordinate in right of payment to the
obligations under the Revolving Credit Facility and senior in right of payment
to the Last Out Term Loan Facility.

 

3 

To be defined as mutually agreed, including, without limitation, exclusions for
(i) cash set aside to pay royalty obligations, working interest obligations,
vendor payments, suspense payments, similar payments as are customary in the oil
and gas industry, severance, ad valorem taxes, payroll, payroll taxes, other
taxes of the Borrower or any Subsidiary then due and owing, (ii) to the extent
the payment of such amounts is not prohibited by the Amended and Restated Senior
Secured Credit Agreement, other amounts in respect of which the Borrower or any
Subsidiary has issued checks or initiated wires or ACH transfers to unaffiliated
third parties but have not yet been subtracted from the balance in the relevant
account) and (iii) net cash proceeds of any equity contribution to fund capital
expenditure, investments and voluntary prepayments of other debt (in each case,
to the extent permitted under the Amended and Restated Senior Secured Credit
Agreement) provided that, (x) the cash proceeds are deposited in an account held
with Citibank and (y) the cash proceeds are used (in full) within 30 days of
receipt.



--------------------------------------------------------------------------------

  

The Last Out Term Loan Facility will be subordinate in right of payment to the
Revolving Credit Facility and the Second Out Term Loan Facility.

 

The Revolving Credit Facility, Second Out Term Loan Facility and Last Out Term
Loan Facility will be guaranteed and secured by a common first priority lien on
the Collateral on a pari passu basis (documented under the same credit agreement
and security agreement).

Ranking of Secured Swap Agreements:    The Secured Swap Agreements shall rank
senior in right of payment to the principal and interest under the Revolving
Credit Facility pursuant to the application of proceeds waterfall (as set out at
Section 10.02(c) of the Existing Credit Agreement) and shall rank “second”
behind only payment of fees, expenses and indemnities to the Administrative
Agent; provided that: (i) upon satisfaction of the Release Condition (as defined
below), all Secured Swap Agreements shall automatically rank pari in right of
payment with principal under the Revolving Credit Facility and (ii) if any
Lender (x) assigns all of its rights and obligations under the Amended and
Restated Senior Secured Credit Agreement and (y) terminates its Secured Swap
Agreement(s) pursuant to an Additional Termination Event arising due to such
assignment, such Secured Swap Agreement(s) shall automatically rank pari in
right of payment with principal under the Revolving Credit Facility.

IV.  Certain Conditions

   Initial Conditions:    The several obligations of each Lender to make (or be
deemed to have made) extensions of credit under the Facilities on the closing
date (such date of closing and funding, the “Closing Date”) will be subject to
usual and customary conditions precedent, including the delivery of an updated
reserve report prepared by the chief engineer of the Borrower, and other
conditions consistent with the Restructuring Support Agreement (including this
Term Sheet) and the Plan (as defined in the Restructuring Support Agreement). In
addition, the Borrower shall be required to provide evidence in form and
substance satisfactory to the Administrative Agent, that as of the Closing Date,
the Borrower has sufficient cash on hand to satisfy the Closing Prepayment
Requirement.



--------------------------------------------------------------------------------

On-Going Conditions:    Substantially consistent with the Existing Credit
Agreement giving due regard to the Documentation Principles, provided that, at
any time when the Consolidated Cash Balance of the Borrower and the other Loan
Parties exceeds the Consolidated Cash Limit, no further borrowings under the
Revolving Credit Facility shall be permitted.

V. Certain Documentation Matters

Credit Documentation:    The definitive documentation relating to the Facilities
will be substantially based on the Existing Credit Agreement; provided that,
such definitive documentation (a) shall contain the terms and conditions set
forth in this Term Sheet and such other changes as may be mutually agreed by the
Borrower and the Administrative Agent, (b) shall give due regard to (i) current
market terms for restructured reserve based revolving credit facilities for
borrowers emerging from bankruptcy, and (ii) operational and strategic
requirements of the Borrower and its Subsidiaries, in each case, as mutually
agreed by the Borrower and the Administrative Agent and (c) reflect such
amendments as required to reflect the addition of the Second Out Term Loan
Facility (including necessary amendments to reflect the amortization thereof)
and, if required, the Last Out Term Loan Facility (the “Documentation
Principles”). Financial Covenants:   

Financial Covenants, benefitting the Revolving Credit Facility only, will be
tested as of the last day of each fiscal quarter, commencing on the last day of
the first fiscal quarter to occur immediately following the Closing Date and
will include, without limitation:

 

Total Debt to EBITDAX. The Borrower will not, as of the last day of any fiscal
quarter, permit its ratio of Total Debt as of such time to EBITDAX to exceed 3.5
to 1.0.

 

Current Ratio: The Borrower will not permit its ratio of (i) consolidated
current assets to (ii) consolidated current liabilities to be less than (a) for
the fiscal quarter ending December 31, 2020: 0.95 to 1.0 and (b) for any fiscal
quarter thereafter 1.0 to 1.0. Other than as set out above, all financial
definitions and calculations shall be on terms substantially consistent with the
Existing Credit Agreement giving due regard to the Documentation Principles,
unless otherwise agreed by the Administrative Agent.

 

For the avoidance of doubt, Lenders under the Term Facilities will not benefit
from the Financial Covenants.



--------------------------------------------------------------------------------

Commodity Hedging:   

The Borrower shall (or shall cause another Loan Party to) (i) on or before the
date falling 20 days after the Closing Date (or such longer period as the
Administrative Agent may agree in its sole discretion), maintain swap agreements
for no less than 80% of the Projected Production from the total Proved Developed
Producing Reserves of the Borrower and its Subsidiaries for the 36 consecutive
months that follow the Closing Date (as such production is set forth in the
reserve report to be delivered as a condition precedent to the Closing Date) and
(ii) as at the date of each Swap Agreement Certificate4, maintain swap
agreements for no less than 75% of the Projected Production from the total
Proved Developed Producing Reserves of the Borrower and its Subsidiaries for the
24 consecutive months that follow the date of such certificate.

 

All swap agreements that receive pari lien treatment (the “Secured Swap
Agreements”) must be entered into with Revolving Lenders or Affiliates of
Revolving Lenders only.

Representations and Warranties; Affirmative Covenants; Events of Default;
Expenses and Indemnification; Defaulting Lender:    Each substantially
consistent with the Existing Credit Agreement, giving due regard to the
Documentation Principles. Change of Control:    The Events of Default shall
include a Change of Control, which shall be defined in a manner to be mutually
agreed, provided that, a Change of Control shall be triggered if Frank D.
Bracken, III ceases to be employed as, or perform the function of, the chief
executive officer of the Borrower by reason of his (i) employment being
terminated without cause or (ii) resignation with good reason, and, in each
case, a successor chief executive officer reasonably acceptable to the Required
Revolving Lenders5 is not appointed within 45 days of such termination or
resignation (or such later date as agreed by the Administrative Agent, in its
sole discretion) (the “CEO Change of Control”), provided further that, the CEO
Change of Control shall not be triggered as a result of such resignation or
termination of employment if, at the time of such resignation or termination,
the Release Condition is satisfied.

 

4 

To be delivered concurrently with the annual and quarterly financial statements
in accordance with the Existing Credit Agreement.

5 

Note: to be defined as Revolving Lenders holding 66.67% of the Loans and
Commitments under the Revolving Credit Facility.



--------------------------------------------------------------------------------

  

 

“Release Condition” shall mean the satisfaction of each of the following
conditions: (i) the Last Out Term Loan Facility does not exist, (ii) the Second
Out Term Loans have been repaid in full in cash, (iii) the aggregate principal
amount available for borrowing under the Revolving Credit Facility is at least
30% of the total commitments thereunder and (iv) no default or event of default
and no Borrowing Base Deficiency exists.

Assignments and Participations:    Substantially consistent with the Existing
Credit Agreement, giving due regard to the Documentation Principles and provided
that, no Lender will be able to assign its rights and obligations under the
Second Out Term Loan without also assigning the corresponding pro rata amount of
such Lender’s commitments and loans under the Revolving Credit Facility.
Negative Covenants:    Substantially consistent with the Existing Credit
Agreement, giving due regard to the Documentation Principles, provided that, the
Parent and the Borrower shall not be permitted to declare or pay any dividends
or distributions (other than dividends by the Borrower to the Parent necessary
to directly fund Parent’s reasonable operating, general and administrative costs
and expenses, including without limitation, legal, accounting, reserve
engineering and or similar expenses incidental to the direct or indirect
ownership of the Loan Parties and the Parent’s status as an SEC reporting
company, the payment of taxes and the payment or reimbursement of claims made
pursuant to customary indemnification arrangements, in each case solely to the
extent (i) such payments are permitted under the holding company covenant and
(ii) the proceeds of any such distributions are applied by the Parent promptly
for such permitted purpose) and provided further that, unless otherwise mutually
agreed, the baskets and exceptions to the covenants shall be substantially
consistent with the Existing Credit Agreement, subject to so long as, with
respect to clauses (b), and (d) through (l) (inclusive) below, no default or
event of default and no Borrowing Base Deficiency exists:



--------------------------------------------------------------------------------

  

(a)   a general basket for capital leases not to exceed $3.0 million in the
aggregate at any time;

 

(b)   a general debt basket not to exceed $3.0 million in the aggregate at any
time;

 

(c)   a general liens basket in respect of liens on property not securing any
other “Obligations” under the Amended and Restated Senior Secured Credit
Agreement not to exceed $3.0 million in the aggregate at any time;

 

(d)   a general liens basket in respect of liens on property securing the
Obligations not to exceed $1.0 million in the aggregate at any time;

 

(e)   a general investments basket not to exceed $1.0 million in the aggregate
at any time;

 

(f)   a general dispositions basket not to exceed $1.0 million in the aggregate
per annum;

 

(g)   an exception for voluntary prepayments of other debt in exchange for, out
of, or with the net cash proceeds of any equity contribution;

 

(h)   an exception basket for investments in exchange for, out of, or with the
net cash proceeds of any equity contribution;

 

(i) Investments funded with new equity in direct ownership interests in
additional Oil and Gas Properties and gas gathering systems related thereto or
related to farm-out, farm-in, joint operating, or area of mutual interest
agreements, gathering systems, pipelines or other similar arrangements which are
usual and customary in the oil and gas exploration and production business
located within the geographic boundaries of the United States of America,
provided that the Borrower shall be in compliance, on a pro forma basis after
giving effect to any such Investment, with the financial covenants described
herein, in each case, recomputed as of the last day of the most recently ended
fiscal quarter of the Borrower for which financial statements are available;

 

(j) an exception for the exchange of oil and gas properties for the purposes of
creating contiguous leaseholds not to exceed $10.0 million in the aggregate per
annum;



--------------------------------------------------------------------------------

  

 

(k)   an exception for guarantees of obligations incurred under the general
baskets described in clauses (a) and (b) above; and

 

(l) an exception for guarantees to support the performance of obligations not of
borrowed money (to the extent constituting debt).

 

In addition, Section 9.12(c)(iv) of the Existing Credit Agreement shall be
amended to provide that asset sale proceeds must be applied in repayment of the
Second Out Term Loans subject to reinvestment rights, exceptions, materiality
thresholds and other conditions to be agreed, including but not limited to pro
forma liquidity compliance, no default or event of default and no Borrowing Base
Deficiency.

Holding Company:    The Parent shall be subject to a holding company covenant
which shall restrict the Parent from trading, owning any assets or having any
liabilities owing to any person with customary exceptions including for the
maintenance of its legal existence, the ownership of shares in or loans to the
Borrower, liabilities in respect of the Facilities and other activities
incidental to the foregoing (including general and administrative activities).
Voting:    The waivers and amendments provisions in the Existing Credit
Agreement will be revised to reflect that the Revolving Lenders shall control
all matters under the Amended and Restated Senior Secured Credit Agreement and
related documents other than customary sacred rights regarding reduction, or
extension of payment dates, of the principal and interest on the Term Loans. EU
Bail-In Acknowledgment; Lender ERISA Representation; Qualified Financial
Contract Stay Rules:    Customary for transactions of this type. Governing Law
and Forum:    State of New York, except with respect to certain security
documents where applicable local law will apply. Exclusive jurisdiction and
venue of the federal and state courts of the State of New York located in the
Borough of Manhattan in New York City. Counsel to the Administrative Agent:   
Linklaters LLP



--------------------------------------------------------------------------------

Exhibit 2

Warrants Term Sheet

Lonestar Resources America Inc.

Warrant Agreement Term Sheet

Indicative Summary of Terms and Conditions

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan Term Sheet attached to the Restructuring
Support Agreement, dated as of September 11, 2020 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the
“Restructuring Support Agreement”). This Term Sheet does not attempt to describe
all of the terms, conditions and requirements that would pertain to the
transactions described herein, but rather is intended to outline certain basic
items around which the transactions will be structured.

 

Summary of Warrant Agreement

I.     Equity Structure

  

Issuer:

   Reorganized Lonestar Resources US Inc. (the “Parent”)

Warrants to be issued:

  

On the Plan Effective Date, holders of allowed RBL Claims that vote to accept
the Plan will receive their pro rata share of two tranches of warrants, each
consisting of an equal number of warrants (the “Warrants”) to purchase New
Equity Interests of the Parent (the “Tranche 1 Warrants” and the “Tranche 2
Warrants”).

 

With the exception of the exercise conditions described below, the terms of the
Tranche 1 Warrants and the Tranche 2 Warrants will be identical.

Warrants to be issued:

  

(i) [•] Tranche 1 Warrants, representing a number of New Equity Interests of
Parent equal to the product of (a) 5% and (b) the percentage of used and unused
Commitments (under and as defined in the Existing Credit Agreement) held by the
Consenting RBL Lenders and the Accepting Lenders (as defined in the Exit
Facility Term Sheet), on a fully diluted basis, subject to dilution only by the
MIP Equity

 

(ii)  [•] Tranche 2 Warrants, representing a number of New Equity Interests of
Parent equal to the product of (a) 5% and (b) the percentage of used and unused
Commitments (under and as defined in the Existing Credit Agreement) held by the
Consenting RBL Lenders and the Accepting Lenders (as defined in the Exit
Facility Term Sheet), on a fully diluted basis, subject to dilution only by the
MIP Equity



--------------------------------------------------------------------------------

II.     Exercise

  

Exercise conditions:

  

(i) The Tranche 1 Warrants will be exercisable at any time after the equity
value of the Parent is first equal to or greater than the Minimum Equity Value;

 

(ii)  The Tranche 2 Warrants will be exercisable on or after the first
anniversary of the Plan Effective Date, (A) any time after the equity value of
the Parent is first equal to or greater than the Minimum Equity Value, and
(B) in the event the Second Out Term Loan Facility remains outstanding as of the
first anniversary of the Plan Effective Date.

 

     “Minimum Equity Value” means $100 million, determined:

 

(a)   for so long as New Equity Interests of Parent are listed on a national
securities exchange in the United States utilizing a 20 trading day VWAP; and

 

(b)   at any other time, utilizing a formula to be agreed for determining equity
value of the Parent based upon the financial statements of the Parent.

Exercise price:

  

(i) $0.001 per Warrant.

 

(ii)  The Warrants may be exercised for cash or pursuant to customary cashless
exercise provisions.

Exercise period:

   Subject to satisfaction of the applicable Exercise Conditions, the Warrants
will be exercisable at any time prior to the third anniversary of the Plan
Effective Date.

III.     Anti-Dilution Protection

   The Warrants will include customary anti-dilution protection, including
customary adjustments for equity issued at below fair market value (whether in
consideration of cash or assets); provided no adjustments will be made for
issuances of MIP Equity and in connection with certain other limited permitted
transactions to be agreed.



--------------------------------------------------------------------------------

IV.     Sale of the Company

   In the event of any direct or indirect sale or other disposition (including
without limitation by way of stock sale, merger, consolidation or similar
transaction) of all or substantially all of the consolidated assets of Parent
and its subsidiaries, taken as a whole, then, (a) if the equity value implied by
such transaction is $100.0 million or greater, all remaining Warrants shall be
deemed automatically exercised immediately prior to the closing of such
transaction and the New Equity Interests issued upon exercise thereof shall be
included in such transaction on the same terms and conditions as all other New
Equity Interests of the same class (it being understood the Parent shall use its
commercially reasonable efforts to cause the purchaser in any such transaction
to acquire all remaining Warrants (or the New Equity Interests issued upon
exercise thereof) for cash consideration or to provide customary registration
rights with respect to any purchase equity interests received as consideration)
and (b) any remaining Warrants for which the Exercise Conditions have not been
satisfied shall be cancelled and extinguished for no consideration upon the
closing of such transaction.

V.     Issuer Covenants

  

Authorized common stock:

   At all times while any Warrants are outstanding, the Parent will maintain
sufficient authorized common stock to allow for exercise of all Warrants.

Information Rights:

   Holders shall be entitled to receive unaudited quarterly and audited annual
financial statements, and semi-annual estimates of proved reserves for the
Parent and its subsidiaries (which, in the case of the year-end reserve
estimates, shall be audited by an independent reserve engineer); provided that
the provision of such information and financial statements to lenders pursuant
to the Parent’s or its subsidiary’s revolving credit facility and/or in reports
filed with the Securities Exchange Commission will be deemed to satisfy this
obligation.

VI.     Misc.

  

No Rights as Stockholders

   No holder shall, by virtue of Warrants be entitled at any time prior to the
conversion of such Warrants to vote, receive dividends or distributions, or be
deemed for any purpose a holder of New Equity Interests of the Parent, nor shall
anything contained herein be construed to confer upon any such holder any of the
rights of a holder of New Equity Interests or any right or entitlement to vote
for or upon any matter submitted to such holders of New Equity Interests, to
give or withhold consent to any corporate action, to receive notice of meetings
or other actions affecting holders of New Equity Interests, to receive
subscription rights, to exercise appraisal rights or otherwise. Rather, unless
and until such holder converts its Warrants into New Equity Interests, the sole
and exclusive right and benefit of such holder shall be its right to exercise
the Warrants.



--------------------------------------------------------------------------------

Exhibit B

Form of Joinder



--------------------------------------------------------------------------------

JOINDER TO RESTRUCTURING SUPPORT AGREEMENT

The undersigned hereby acknowledges that it has received and fully reviewed the
Restructuring Support Agreement (including the exhibits attached thereto, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms thereof, the “Agreement”), dated as of [●], 2020, by and among
(i) Lonestar Resources US Inc. (“Parent”), (ii) Lonestar Resources America Inc.
(“Lonestar”), (iii) each other direct and indirect wholly-owned, domestic
subsidiary of Parent party hereto (each a “Lonestar Subsidiary”, and
collectively with Parent and Lonestar, the “Company”), (iv) the RBL Lenders (as
defined below) party thereto (the “Consenting RBL Lenders”), and (v) the
Noteholders (as defined below) party thereto (the “Consenting Noteholders”). The
undersigned acknowledges and agrees, by its signature below, that it is bound by
the terms and conditions of the Agreement and shall be deemed a [“Consenting RBL
Lender”/“Consenting Noteholder”] for all purposes under the terms of and
pursuant to the Agreement as of the date hereof.

Date: [                    ], 2020

[Name of Holder/Proposed Transferee]

By:                                                                      

Name:

Title:

Principal Amount of RBL Claims as of the date hereof:

$                                                         

Principal Amount of Notes Claims as of the date hereof:

$                                                         

Address for Notice:

[                    ]

[                    ]

Attention: [                    ]

Facsimile: [                    ]